 

Exhibit 10.2

PURCHASE AND SALE AGREEMENT

BETWEEN

THE FUND IX, FUND X, FUND XI AND REIT JOINT VENTURE

AS SELLER

AND

MORIAH REAL ESTATE COMPANY, LLC

AS PURCHASER

14400 HERTZ QUAIL SPRINGS PARKWAY

OKLAHOMA CITY, OKLAHOMA

September 24, 2010



--------------------------------------------------------------------------------

 

SCHEDULE OF EXHIBITS

 

                

Reference

Exhibit “A”

      Description of Property    p 3

Exhibit “B”

      List of Personal Property    p 5

Exhibit “C”

     

List of Existing Commission Agreements and

Management Agreement

   pp 2, 4 & § 4.1(f)

Exhibit “D”

      Form of Escrow Agreement    p 3

Exhibit “E”

      List of Leases    p 4

Exhibit “F”

      Exception Schedule    § 4.1(i)

Exhibit “G”

      List of Operating Agreements    p 4

Exhibit “H”

      Form of Tenant Estoppel Certificate    p 5 & §§ 4.3(g) &
6.1(d)

Exhibit “I”

      Property Tax Appeals    § 4.1(g)

Exhibit “J”

     

Tenant Inducement Costs and Leasing Commissions re

current tenants for which Seller is responsible

   § 5.4(d)



--------------------------------------------------------------------------------

 

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1

      Form of Special Warranty Deed

Schedule 2

     

Form of Assignment and Assumption of Leases and Security Deposits and

Leasing Commission Obligations arising after Closing

Schedule 3

      Form of Bill of Sale to Personal Property

Schedule 4

      Form of Assignment and Assumption of Operating Agreements

Schedule 5

      Form of General Assignment of Seller’s Interest in Intangible Property

Schedule 6

      Form of Seller’s Affidavit (for Purchaser’s Title Insurance Purposes)

Schedule 7

      Form of Seller’s Certificate (as to Seller’s Representations and
Warranties)

Schedule 8

      Form of Seller’s FIRPTA Affidavit

Schedule 9

     

Form of Purchaser’s Certificate (as to Purchaser’s Representations and

Warranties)

Schedule 10

      WDC Deed



--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

14400 HERTZ QUAIL SPRINGS PARKWAY

OKLAHOMA CITY, OKLAHOMA

 

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into this
24th day of September, 2010, by and between THE FUND IX, FUND X, FUND XI AND
REIT JOINT VENTURE, a Georgia joint venture (“Seller”), and MORIAH REAL ESTATE
COMPANY, LLC, a Texas limited liability company (“Purchaser”).

W I T N E S E T H:

WHEREAS, Seller desires to sell certain improved real property located at 14400
Hertz Quail Springs Parkway, City of Oklahoma, Oklahoma County, Oklahoma,
together with certain related personal and intangible property, and Purchaser
desires to purchase such real, personal and intangible property; and

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

“Additional Earnest Money” shall mean the sum of Four Hundred Fifty Thousand and
No/100 Dollars ($450,000.00 U.S.).

“Ancillary Closing Documents” shall mean, collectively, the Assignment and
Assumption of Leases, the Assignment and Assumption of Operating Agreements, the
General Assignment, and the Seller’s Certificate.

“Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Seller and Purchaser at the Closing
in the form attached hereto as SCHEDULE 2.

“Assignment and Assumption of Operating Agreements” shall mean the form of
assignment and assumption of the Operating Contracts to be executed and
delivered by Seller and Purchaser at the Closing in the form attached hereto as
SCHEDULE 4.



--------------------------------------------------------------------------------

 

“Basket Limitation” shall mean an amount equal to Fifteen Thousand and No/100
Dollars ($15,000.00 U.S.).

“Bill of Sale” shall mean the form of bill of sale to the Personal Property to
be executed and delivered by Seller to Purchaser at the Closing in the form
attached hereto as SCHEDULE 3.

“Broker” shall have the meaning ascribed thereto in Section 10.1 hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Oklahoma are authorized by law or
executive action to close.

“Cap Limitation” shall mean an amount equal to two and one-half percent
(2.5%) of the Purchase Price.

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

“Closing Date” shall have the meaning ascribed thereto in Section 2.6 hereof.

“Commission Agreements” shall have the meaning ascribed thereto in
Section 4.1(f) hereof, and such agreements are more particularly described on
EXHIBIT “C” attached hereto and made a part hereof.

“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.

“Earnest Money” shall mean the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder,
and together with all interest which accrues thereon as provided in
Section 2.3(c) hereof and in the Escrow Agreement.

“Effective Date” shall mean the date upon which Seller and Purchaser shall have
delivered a fully executed counterpart of this Agreement to the other, which
date shall be inserted in the space provided on the cover page and page 1
hereof. For the purposes of determining the Effective Date, a facsimile or other
electronic signature shall be deemed an original signature.

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree relating to pollution or substances or materials
which are considered to be hazardous or toxic, including, without limitation,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right to Know Act, the Safe Drinking Water Act, the Clean
Air Act, the Occupational Safety & Health Act, any state and local environmental
law, all amendments and supplements to any of the foregoing and all regulations
and publications promulgated or issued pursuant thereto.

“Escrow Agent” shall mean Chicago Title Insurance Company, at its office at 200
Galleria Parkway, S.E., Suite 2060, Atlanta, GA 30339.

 

2



--------------------------------------------------------------------------------

 

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as EXHIBIT “D” entered into contemporaneously with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.

“Existing Survey” shall mean that certain survey with respect to the Land and
the Improvements prepared by MK Associates dated June 9, 2010.

“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered by Seller to Purchaser at Closing in the form attached hereto as
SCHEDULE 8.

“First Title Notice” shall have the meaning ascribed thereto in Section 3.4
hereof.

“General Assignment” shall have the meaning ascribed thereto in Section 5.1(f)
hereof.

“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

“Improvements” shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

“Initial Earnest Money” shall mean the sum of Fifty Thousand and No/100 Dollars
($50,000.00 U.S.).

“Inspection Period” shall mean the period expiring at 5:00 P.M. local Atlanta,
Georgia time on September 30, 2010.

“Intangible Property” shall mean all intangible property, if any, owned by
Seller and related to the Land and Improvements, including without limitation,
Seller’s rights and interests, if any, in and to the following (to the extent
assignable): (i) all assignable plans and specifications and other architectural
and engineering drawings for the Land and Improvements; (ii) all assignable
warranties or guaranties given or made in respect of the Improvements or
Personal Property; (iii) all transferable consents, authorizations, variances or
waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality solely in respect of the Land or Improvements; (iv) all trade
names, trade marks and other identifying material associated with the Land and
the Improvements; and (v) all of Seller’s right, title and interest in and to
all assignable Operating Agreements that Purchaser agrees to assume (or is
deemed to have agreed to assume).

“Land” shall mean those certain tracts or parcels of real property located in
the City of Oklahoma, Oklahoma County, Oklahoma, which are more particularly
described on EXHIBIT “A” attached hereto and made a part hereof, together with
all rights, privileges and easements

 

3



--------------------------------------------------------------------------------

appurtenant to said real property, and all right, title and interest of Seller,
if any, in and to any all strips and gores and other land lying in the bed of
any street, road, alley or right-of-way, open or closed, adjacent to or abutting
the Land.

“Lease” and “Leases” shall mean the leases or occupancy agreements, including
those in effect on the Effective Date which are more particularly identified on
EXHIBIT “E” attached hereto, and any amended or new leases entered into pursuant
to Section 4.3(a) of this Agreement, which as of the Closing affect all or any
portion of the Land or Improvements.

“List of Leases” shall mean EXHIBIT “E” attached to this Agreement and made a
part hereof.

“Losses” has the meaning ascribed thereto in Section 12.1 hereof.

“Major Tenant” or “Major Tenants” shall mean Avaya Inc.

“Management Agreement” shall have the meaning ascribed thereto in Section 4.1(f)
hereof and is more particularly described on EXHIBIT “C” attached hereto and
made a part hereof.

“Monetary Objection” or “Monetary Objections” shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic’s, materialman’s or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property),
(c) the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, and (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.

“Operating Agreements” shall mean all those certain contracts and agreements
more particularly described on EXHIBIT “G” attached hereto and made a part
hereof relating to the repair, maintenance or operation of the Land,
Improvements or Personal Property which will extend beyond the Closing Date,
including, without limitation, all equipment leases, but specifically excluding
any management or leasing agreements for the Property.

“Other Notices of Sale” shall have the meaning ascribed thereto in
Section 5.1(q) hereof.

“Permitted Exceptions” shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent with respect to the portion of such taxes allocable to
Purchaser pursuant to the proration of such taxes at Closing in accordance with
Section 5.4, (b) the Leases, and (c) any item to which Purchaser does not timely
object in accordance with Section 3.4 or any objection that Purchaser later
waives per Section 3.4.

“Personal Property” shall mean all furniture (including common area furnishings
and interior landscaping items), carpeting, draperies, appliances, personal
property (excluding any computer software which either is licensed to Seller or
Seller deems proprietary), machinery, apparatus and equipment owned by Seller
and currently used exclusively in the operation, repair

 

4



--------------------------------------------------------------------------------

and maintenance of the Land and Improvements and situated thereon, as generally
described on EXHIBIT “B” attached hereto and made a part hereof, and all
non-confidential books, records and files (excluding any appraisals, budgets,
strategic plans for the Property, internal analyses, information regarding the
marketing of the Property for sale, submissions relating to Seller’s obtaining
of corporate or partnership authorization, attorney and accountant work product,
attorney-client privileged documents, or other information in the possession or
control of Seller or Seller’s property manager which Seller deems proprietary)
relating to the Land and Improvements. The Personal Property does not include
any property owned by tenants, contractors or licensees, and shall be conveyed
by Seller to Purchaser subject to depletions, replacements and additions in the
ordinary course of Seller’s business.

“Property” shall have the meaning ascribed thereto in Section 2.1 hereof.

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

“Purchaser-Related Entities” has the meaning ascribed thereto in Section 12.1
hereof.

“Purchaser-Waived Breach” has the meaning ascribed thereto in Section 12.3
hereof.

“Purchaser’s Certificate” shall have the meaning ascribed thereto in
Section 5.2(d) hereof.

“Security Deposits” shall mean any security deposits, rent or damage deposits or
similar amounts (other than rent paid for the month in which the Closing occurs)
actually held by Seller with respect to any of the Leases.

“Seller’s Affidavit” shall mean the form of owner’s affidavit to be given by
Seller at Closing to the Title Company in the form attached hereto as SCHEDULE
6.

“Seller’s Certificate” shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller’s warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as SCHEDULE 7.

“Seller Related Entities” has the meaning ascribed thereto in Section 12.4
hereof.

“Seller-Waived Breach” has the meaning ascribed thereto in Section 12.4 hereof.

“Survey” and “Surveys” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean
certificates to be sought from the tenants under the Leases in substantially the
form attached hereto as EXHIBIT “H”.

“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and club

 

5



--------------------------------------------------------------------------------

membership allowances and costs. The term “Tenant Inducement Costs” shall not
include loss of income resulting from any free rental period, it being
understood and agreed that Seller shall bear the loss resulting from any free
rental period until the Closing Date and that Purchaser shall bear such loss
from and after the Closing Date.

“Tenant Notices of Sale” shall have the meaning ascribed thereto in
Section 5.1(p) hereof.

“Title Company” shall mean Chicago Title Insurance Company, 200 Galleria
Parkway, S.E., Suite 2060, Atlanta, GA 30339.

“Title Commitment” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Warranty Deed” shall mean the form of deed attached hereto as SCHEDULE 1.

ARTICLE 2.

PURCHASE AND SALE

2.1.    Agreement to Sell and Purchase.  Subject to and in accordance with the
terms and provisions of this Agreement, Seller agrees to sell and Purchaser
agrees to purchase, the following property (collectively, the “Property”):

 

  (a)

the Land;

 

  (b)

the Improvements;

 

  (c)

all of Seller’s right, title and interest in and to the Leases, any guaranties
of the Leases and the Security Deposits;

 

  (d)

the Personal Property; and

 

  (e)

the Intangible Property.

2.2.    Permitted Exceptions.  The Property shall be conveyed subject to the
matters which are, or are deemed to be, Permitted Exceptions.

2.3.    Earnest Money.

(a)    On the date of the execution and delivery of this Agreement by Seller and
Purchaser, Purchaser shall deliver the Initial Earnest Money to Escrow Agent by
federal wire transfer, which Initial Earnest Money shall be held and released by
Escrow Agent in accordance with the terms of the Escrow Agreement. The parties
hereto mutually acknowledge and agree that time is of the essence in respect of
Purchaser’s timely deposit of the Initial Earnest Money with Escrow Agent. If
Purchaser fails to timely deposit the Initial Earnest Money with Escrow Agent,
then, at the option of Seller, exercisable by written notice to Purchaser and
Escrow Agent, this Agreement shall terminate, and no party hereto shall have any
further rights or obligations hereunder, except those provisions of this
Agreement which by their express terms survive the termination of this
Agreement.

 

6



--------------------------------------------------------------------------------

 

(b)    If Purchaser has not terminated this Agreement prior to the expiration of
the Inspection Period pursuant to the terms hereof, on or before the business
day following the Inspection Period, Purchaser shall deposit the Additional
Earnest Money with Escrow Agent. The parties hereto mutually acknowledge and
agree that time is of the essence in respect of Purchaser’s timely deposit of
the Additional Earnest Money with Escrow Agent; and that if Purchaser fails to
timely deposit the Additional Earnest Money with Escrow Agent, then, at the
option of Seller, exercisable by written notice to Purchaser and Escrow Agent
delivered at anytime prior to Purchaser’s deposit of the Additional Earnest
Money, this Agreement shall terminate, and Escrow Agent shall deliver the
Initial Earnest Money to Seller, and neither party hereto shall have any further
rights or obligations hereunder, except those provisions of this Agreement which
by their express terms survive the termination of this Agreement.

(c)    The Earnest Money shall be applied to the Purchase Price at the Closing
and shall otherwise be held, refunded, or disbursed in accordance with the terms
of the Escrow Agreement and this Agreement. All interest and other income from
time to time earned on the Initial Earnest Money and the Additional Earnest
Money shall be earned for the account of Purchaser, and shall be a part of the
Earnest Money; and the Earnest Money hereunder shall be comprised of the Initial
Earnest Money, the Additional Earnest Money and all such interest and other
income.

2.4.    Purchase Price.  Subject to adjustment and credits as otherwise
specified in this Section 2.4 and elsewhere in this Agreement, the purchase
price (the “Purchase Price”) to be paid by Purchaser to Seller for the Property
shall be Five Million Three Hundred Thousand and No/100 DOLLARS ($5,300,000.00
U.S.). The Purchase Price shall be paid by Purchaser to Seller at the Closing as
follows:

(a)    The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and

(b)    At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price the Earnest Money paid by Escrow Agent to Seller,
and subject to prorations and other adjustments specified in this Agreement,
shall be paid by Purchaser in immediately available funds to the Title Company,
for further delivery to an account or accounts designated by Seller. If the
Closing occurs, but Purchaser fails to initiate the wire in time for Seller to
receive the amount due from Purchaser pursuant to this Agreement on or before
the later of 3:00 p.m. local Atlanta, Georgia time or in sufficient time for
reinvestment on the Closing Date, Purchaser shall reimburse Seller for loss of
interest due to the inability to reinvest Seller’s funds on the Closing Date,
calculated at the rate of five percent (5%) per annum (calculated on a per diem
basis, using a 365-day year). The provisions of the preceding sentence of this
section shall survive the Closing.

2.5.    Independent Contract Consideration.  In addition to, and not in lieu of
the delivery to Escrow Agent of the Initial Earnest Money, Purchaser shall
deliver to Seller, concurrently with Purchaser’s execution and delivery of this
Agreement to Seller, Purchaser’s check, payable to the order to Seller, in the
amount of One Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby
mutually acknowledge and agree that said sum represents adequate bargained for
consideration for Seller’s execution and delivery of this Agreement and
Purchaser’s right to inspect the Property pursuant to Article 3. Said sum is in

 

7



--------------------------------------------------------------------------------

addition to and independent of any other consideration or payment provided for
in this Agreement and is nonrefundable in all events.

2.6.    Closing.  The consummation of the sale by Seller and purchase by
Purchaser of the Property (the “Closing”) shall be held on October 15, 2010, or
at such earlier time and date as shall be consented to by Seller and Purchaser
(the “Closing Date”). Subject to the foregoing, the Closing shall be
administered through the offices of the Title Company, 200 Galleria Parkway,
S.E., Suite 2060, Atlanta, GA 30339. It is contemplated that the transaction
shall be closed with the concurrent delivery of the documents of title and the
payment of the Purchase Price. Notwithstanding the foregoing, there shall be no
requirement that Seller and Purchaser physically meet for the Closing, and all
documents and funds to be delivered at the Closing shall be delivered to the
Title Company unless the parties hereto mutually agree otherwise. Each party may
extend the Closing Date one time for up to ten (10) business days upon written
notice to the other party delivered on or prior to the then-scheduled Closing
Date in order to satisfy any Closing obligation of such party.

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

3.1.    Due Diligence Inspections.

(a)    From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall permit Purchaser and its authorized
representatives to inspect the Property to perform due diligence and
environmental investigations, to examine the records of Seller with respect to
the Property, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. All such inspections
shall be nondestructive in nature, and specifically shall not include any
physically intrusive testing unless Purchaser obtains Seller’s prior written
consent to such testing. All such inspections shall be performed in such a
manner to minimize any interference with the business of the tenants under the
Leases at the Property and, in each case, in compliance with Seller’s rights and
obligations as landlord under the Leases. Purchaser agrees that Purchaser shall
make no contact with and shall not interview the tenant of the Property without
the express prior approval of Seller, which approval shall not be unreasonably
withheld, delayed or conditioned. All inspection fees, appraisal fees,
engineering fees and all other costs and expenses of any kind incurred by
Purchaser relating to the inspection of the Property shall be solely Purchaser’s
expense. Seller reserves the right to have a representative present at the time
of making any such inspection and tour and at the time of any interviews,
whether by phone or in person, with the tenant of the Property. Purchaser shall
notify Seller not less than two (2) Business Days in advance of making any such
inspection or tour.

(b)    If the Closing is not consummated hereunder, Purchaser shall promptly
(and as a condition to the refund of the Earnest Money) deliver copies of all
reports, surveys and other information furnished to Purchaser by third parties
in connection with such inspections to Seller; provided, however, that delivery
of such copies and information shall be without warranty or representation
whatsoever, express or implied, including, without limitation, any warranty or
representation as to ownership, accuracy, adequacy or completeness thereof or
otherwise. This Section 3.1(b) shall survive the termination of this Agreement.

 

8



--------------------------------------------------------------------------------

 

(c)    To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors, other than any
expense, loss or damage to the extent arising from any act or omission of Seller
during any such inspection and other than any expense, loss or damage resulting
from the discovery or release of any Hazardous Substances at the Property (other
than Hazardous Substances brought on to the Property by Purchaser or its
representatives, agents or contractors, or any release of Hazardous Substances
resulting from the negligence of Purchaser or its representatives, agents or
contractors). Said indemnification agreement shall survive the Closing and any
earlier termination of this Agreement. Purchaser shall maintain and shall ensure
that Purchaser’s consultants and contractors maintain commercial general
liability insurance in an amount not less than $2,000,000, combined single
limit, and in form and substance adequate to insure against all liability of
Purchaser and its consultants and contractors, respectively, and each of their
respective agents, employees and contractors, arising out of inspections and
testing of the Property or any part thereof made on Purchaser’s behalf.
Purchaser agrees to provide to Seller a certificate of insurance with regard to
each applicable liability insurance policy prior to any entry upon the Property
by Purchaser or its consultants or contractors, as the case may be, pursuant to
this Section 3.1.

3.2.    Seller’s Deliveries to Purchaser; Purchaser’s Access to Seller’s
Property Records.

(a)    Seller and Purchaser acknowledge that all of the following either have
been or shall be delivered or made available to Purchaser within five
(5) Business Days of the Effective Date to the extent the same are in the
possession of Seller (and Purchaser further acknowledges that no additional
items are required to be delivered by Seller to Purchaser except as may be
expressly set forth in other provisions of this Agreement):

 

  (i)

Copies of current Property tax bills and assessor’s statements of current
assessed value.

 

  (ii)

Copies of Property operating statements for the past 24 months, including
operating statements from 2010, and a summary of Seller’s capital expenditures
for the prior two (2) years.

 

  (iii)

Copies of all Leases, guarantees, any amendments and letter agreements relating
thereto existing as of the Effective Date.

 

  (iv)

All Operating Agreements currently in place at the Property.

 

  (v)

A copy of Seller’s (or its affiliate’s) current policy of title insurance with
respect to the Land and Improvements.

 

  (vi)

A copy of the Existing Survey.

 

9



--------------------------------------------------------------------------------

 

  (vii)

Insurance and loss-claim history, including the status of any pending
litigation.

 

  (viii)

List of employees working at the Property, if any.

 

  (ix)

Copies of all warranties and guaranties relating to the Property.

 

  (x)

Property Condition Report for the Property dated April 12, 2010, prepared by
Green Concepts International.

 

  (xi)

Roof Report & Repair Proposal dated July 8, 2010, from Tecta America.

 

  (xii)

Inspection Report dated July 23, 2010, from EPCO Mechanical.

 

  (xiii)

Phase I Environmental Site Assessment dated May 20, 1997, prepared by Terracon
Environmental, Inc.

(b)    From the Effective Date until the Closing Date or earlier termination of
this Agreement, Seller shall allow Purchaser and Purchaser’s representatives, on
reasonable advance notice and during normal business hours, to have access to
Seller’s existing non-confidential books, records and files relating to the
Property, at Seller’s office at 6200 The Corners Parkway, Suite 250, Atlanta,
Georgia 30092, for the purpose of inspecting and (at Purchaser’s expense)
copying the same, including, without limitation, the materials listed below (to
the extent any or all of the same are in Seller’s possession), subject, however,
to the limitations of any confidentiality or nondisclosure agreement to which
Seller may be bound, and provided that, except as specifically identified in
Section 3.2(a) above, Seller shall not be required to deliver or make available
to Purchaser (i) any records, reports, notices, test results or other
information in Seller’s possession relating to the environmental condition of
the Property, and (ii) any appraisals, property condition reports, budgets,
strategic plans for the Property, internal analyses, information regarding the
marketing of the Property for sale, submissions relating to Seller’s obtaining
of corporate authorization, attorney and accountant work product,
attorney-client privileged documents, or other information in the possession or
control of Seller or Seller’s property manager which Seller deems proprietary.
Purchaser acknowledges and agrees, however, that Seller makes no representation
or warranty of any nature whatsoever, express or implied, with respect to the
ownership, enforceability, accuracy, adequacy or completeness of any of such
records, evaluations, data, investigations, reports, cost estimates or other
materials. If the Closing contemplated hereunder fails to take place for any
reason, Purchaser shall promptly return all copies of materials copied from
Seller’s books, records and files relating to the Property. It is understood and
agreed that Seller shall have no obligation to obtain, commission or prepare any
such books, records, files, reports or studies not now in Seller’s possession.
Subject to the foregoing, Seller agrees to make available to Purchaser for
inspection and copying, without limitation, the following books, records and
files relating to the Property, all to the extent the same are in Seller’s
possession:

 

  (i)

Tenant Information. Copies of the Leases and any financial statements or other
financial information of any tenants under the Leases (and the Lease guarantors,
if any), written information relative to the tenants’ payment

 

10



--------------------------------------------------------------------------------

 

histories, and tenant correspondence, to the extent Seller has the same in its
possession;

 

  (ii)

Commission Agreements. Copies of the Commission Agreements;

 

  (iii)

Plans. All available construction plans and specifications in Seller’s
possession relating to the development, condition, repair and maintenance of the
Property, the Improvements and the Personal Property;

 

  (iv)

Permits; Licenses. Copies of any permits, licenses, or other similar documents
in Seller’s possession relating to the use, occupancy or operation of the
Property, including without limitation certificates of occupancy; and

 

  (v)

Operating Costs and Expenses. All available records of any operating costs and
expenses for the Property in Seller’s possession.

3.3.    Condition of the Property.

(a)    Seller recommends that Purchaser employ one or more independent
engineering and/or environmental professionals to perform engineering,
environmental and physical assessments on Purchaser’s behalf in respect of the
Property and the condition thereof. Purchaser and Seller mutually acknowledge
and agree that the Property is being sold in an “AS IS” condition and “WITH ALL
FAULTS,” known or unknown, contingent or existing subject to the express
representations and warranties by Seller herein and in any document delivered to
Purchaser at Closing. Purchaser has the sole responsibility to fully inspect the
Property, to investigate all matters relevant thereto, including, without
limitation, the condition of the Property, and to reach its own, independent
evaluation of any risks (environmental or otherwise) or rewards associated with
the ownership, leasing, management and operation of the Property.

(b)    To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller, and its partners, beneficial owners,
officers, directors, shareholders and employees from any present or future
claims and liabilities of any nature arising from or relating to the presence or
alleged presence of Hazardous Substances in, on, at, from, under or about the
Property or any adjacent property, including, without limitation, any claims
under or on account of any Environmental Law, regardless of whether such
Hazardous Substances are located in, on, at, from, under or about the Property
or any adjacent property prior to or after the date hereof. In addition,
Purchaser does hereby covenant and agree to defend, indemnify, and hold harmless
Seller and its partners, beneficial owners, officers, directors, shareholders
and employees from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs or expenses of whatever kind or nature,
known or unknown, existing and future, including any action or proceeding
brought or threatened, or ordered by governmental authorities, relating to any
Hazardous Substances that Purchaser or any of its affiliates, representatives,
contractors, invitees, tenants or employees causes or permits to be placed,
located or released on the Property after the date of Closing. The terms and
provisions of this paragraph shall survive the Closing hereunder.

 

11



--------------------------------------------------------------------------------

 

3.4.    Title and Survey.  Seller has ordered from the Title Company a
preliminary owner’s title commitment with respect to the Property issued in
favor of Purchaser (the “Title Commitment”). Seller shall request that the Title
Company make copies of the Title Commitment, and copies of all underlying
recorded exceptions referenced in the Title Commitment, available to Purchaser
on the Title Company’s website. Seller shall arrange at its sole cost and
expense for the preparation of one or more updates of the Existing Survey (each
and together, the “Survey”). Purchaser shall have until the Business Day which
is six (6) Business Days prior to the last day of the Inspection Period to give
written notice (the “First Title Notice”) to Seller of such objections as
Purchaser may have to any exceptions to title disclosed in the Title Commitment
or in any Survey or otherwise in Purchaser’s examination of title. From time to
time at any time after the First Title Notice and prior to the Closing Date,
Purchaser may give written notice of exceptions to title first appearing of
record after the effective date of any updated title commitment or matters of
survey which would not have been disclosed by an accurate updated examination of
title or preparation of an updated ALTA survey prior to date of the initial
Title Commitment or the initial Survey. Seller shall have the right, but not the
obligation (except as to Monetary Objections affecting the Property), to attempt
to remove, satisfy or otherwise cure any exceptions to title to which the
Purchaser so objects. Within five (5) Business Days after receipt of Purchaser’s
First Title Notice (but in no event less than two (2) business days prior to the
expiration of the Inspection Period) (“Cure Period”), Seller shall give written
notice to Purchaser informing the Purchaser of Seller’s election with respect to
such objections. If Seller fails to give written notice of election prior to the
expiration of the Cure Period, Seller shall be deemed to have elected not to
attempt to cure the objections (other than Monetary Objections). If Seller
elects to attempt to cure any objections, Seller shall be entitled to one
adjournment of the Closing of up to but not beyond the thirtieth (30th) day
following the initial date set for the Closing to attempt such cure (except
Closing shall not be extended to cure any Monetary Objections), but, except for
Monetary Objections, Seller shall not be obligated to expend any sums, commence
any suits or take any other action to effect such cure. Except as to Monetary
Objections affecting the Property, if Seller elects, or is deemed to have
elected, not to cure any exceptions to title to which Purchaser has objected,
Purchaser’s sole remedy hereunder in such event shall be either (i) to accept
title to the Property subject to such exceptions as if Purchaser had not
objected thereto and without reduction of the Purchase Price or (ii) to
terminate this Agreement within three (3) Business Days after receipt of written
notice from Seller of Seller’s election not to attempt to cure any objection but
in all events prior to the expiration of the Inspection Period (and upon any
such termination under clause (ii), Escrow Agent shall return the Earnest Money
to Purchaser). If Seller elects to cure the objections and does not do so by
Closing (as may be extended hereunder), Purchaser may elect by written notice to
Seller at anytime (i) to terminate the Agreement and upon such termination
Escrow Agent shall promptly deliver the Earnest Money to Purchaser and neither
Purchaser nor Seller shall have any obligations under this Agreement except
those that expressly survive the termination of this Agreement or (ii) to
purchase the Property subject to the uncured objections (except for the Monetary
Objections). Notwithstanding anything to the contrary contained elsewhere in
this Agreement, Seller shall be obligated to cure or satisfy all Monetary
Objections affecting the Property at or prior to Closing, and Seller may use the
proceeds of the Purchase Price at Closing for such purpose.

3.5.    Intentionally deleted.

 

12



--------------------------------------------------------------------------------

 

3.6.    Termination of Agreement.  Purchaser shall have until the expiration of
the Inspection Period to determine, in Purchaser’s sole opinion and discretion,
the suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.6,
Escrow Agent shall promptly pay the Initial Earnest Money to Purchaser,
whereupon, except for those provisions of this Agreement which by their express
terms survive the termination of this Agreement, no party hereto shall have any
other or further rights or obligations under this Agreement. If Purchaser fails
to so terminate this Agreement prior to the expiration of the Inspection Period,
Purchaser shall have no further right to terminate this Agreement pursuant to
this Section 3.6. The parties acknowledge that this Agreement shall not be void
or voidable for lack of mutuality.

3.7.    Confidentiality.  All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) (collectively,
the “Purchaser’s Representatives”) with respect to the Property, whether
delivered by Seller or any of Seller’s representatives or obtained by Purchaser
as a result of its inspection and investigation of the Property, or an
examination of Seller’s books, records and files in respect of the Property
(collectively, the “Due Diligence Material”) shall be used solely for the
purpose of determining whether the Property is suitable for Purchaser’s
acquisition and ownership thereof and for no other purpose whatsoever. The terms
and conditions which are contained in this Agreement and all Due Diligence
Material which is not published as public knowledge or which is not generally
available in the public domain shall be kept in strict confidence by Purchaser
and shall not be disclosed to any individual or entity other than to those
authorized representatives of Purchaser who need to know the information for the
purpose of assisting Purchaser in evaluating the Property for Purchaser’s
potential acquisition thereof; provided however, that Purchaser shall have the
right to disclose any such information if required by applicable law or as may
be necessary in connection with any court action or proceeding with respect to
this Agreement or the agreements relating hereto. Purchaser shall and hereby
agrees to indemnify and hold Seller harmless from and against any and all loss,
liability, cost, damage or expense that Seller may suffer or incur (including,
without limitation, reasonable attorneys’ fees actually incurred) as a result of
Purchaser’s Representatives’ unpermitted disclosure or use of any of the Due
Diligence Material to any individual or entity other than an appropriate
representative of Purchaser and Purchaser’s prospective and actual counsel,
accountants, professionals, consultants, attorneys and lenders and/or the use of
any Due Diligence Material by any of Purchaser’s Representatives for any purpose
other than as herein contemplated and permitted. If Purchaser or Seller elects
to terminate this Agreement pursuant to any provision hereof permitting such
termination, or if the Closing contemplated hereunder fails to occur for any
reason, Purchaser will promptly return to Seller all Due Diligence Material in
the possession of Purchaser and any of its representatives, and destroy all
copies, notes or abstracts or extracts thereof, as well as all copies of any
analyses, compilations, studies or other documents prepared by Purchaser or for
its use (whether in written or electronic form) containing or reflecting any Due
Diligence Material. In the event of a breach or threatened breach by Purchaser
or any of its representatives of this Section 3.7, Seller shall be entitled, in
addition to other available remedies, to an injunction restraining Purchaser or
its representatives from

 

13



--------------------------------------------------------------------------------

disclosing, in whole or in part, any of the Due Diligence Material and any of
the terms and conditions of this Agreement. Nothing contained herein shall be
construed as prohibiting or limiting Seller from pursuing any other available
remedy, in law or in equity, for such breach or threatened breach.
Notwithstanding anything contained herein to the contrary, Purchaser’s liability
hereunder shall be limited to Seller’s actual, direct damages. The provisions of
this Section shall survive the Closing and any earlier termination of this
Agreement for a period of one (1) year.

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.1.    Representations and Warranties of Seller.  Seller hereby makes the
following representations and warranties to Purchaser:

(a)    Organization, Authorization and Consents.  Seller is a duly organized and
validly existing joint venture under the laws of the State of Georgia. Seller
has the right, power and authority to enter into this Agreement and to convey
the Property in accordance with the terms and conditions of this Agreement, to
engage in the transactions contemplated in this Agreement and to perform and
observe the terms and provisions hereof.

(b)    Action of Seller, Etc.  Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Seller on or prior
to the Closing, this Agreement and such document shall constitute the valid and
binding obligation and agreement of Seller, enforceable against Seller in
accordance with its terms.

(c)    No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property or any portion
thereof pursuant to the terms of any indenture, deed to secure debt, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which Seller or the Property is bound.

(d)    Litigation.  Seller has received no written notice that any
investigation, action or proceeding is pending or, to Seller’s knowledge,
threatened, which (i) if determined adversely to Seller or the Property,
adversely affects the use or value of the Property, or (ii) questions the
validity of this Agreement or any action taken or to be taken pursuant hereto,
or (iii) involves condemnation or eminent domain proceedings involving the
Property or any portion thereof.

(e)    Existing Leases.  (i) other than the Leases listed in the Rent Roll,
Seller has not entered into any contract or agreement with respect to the
occupancy of the Property or any portion or portions thereof which will be
binding on Purchaser after the Closing; (ii) the copies of the Leases heretofore
delivered by Seller to Purchaser are true, correct and complete copies thereof;
and (iii) the Leases have not been amended except as evidenced by amendments
similarly delivered and constitute the entire agreement between Seller and the
tenants thereunder.

 

14



--------------------------------------------------------------------------------

 

(f)    Leasing Commissions.  To Seller’s knowledge, (i) there are no lease
brokerage agreements, leasing commission agreements or other agreements
providing for payments of any amounts for leasing activities or procuring
tenants with respect to the Property or any portion or portions thereof other
than as disclosed in EXHIBIT “C” attached hereto (the “Commission Agreements”),
and (ii) there are no agreements currently in effect relating to the management
and leasing of the Property other than as disclosed on said EXHIBIT “C” (the
“Management Agreement”); and that all leasing commissions, brokerage fees and
management fees accrued or due and payable under the Commission Agreements and
the Management Agreement, as of the date hereof and at the Closing have been or
shall be paid in full. Seller shall terminate at its sole cost and expense at
Closing the Management Agreement and the Commission Agreements as to the
Property at Closing at no cost to Purchaser. Notwithstanding anything to the
contrary contained herein, Purchaser releases Seller from any responsibility for
the payment of all leasing commissions payable for (A) any new leases entered
into after the Effective Date that have been approved by Purchaser in accordance
with Section 4.3(a), (B) the renewal, expansion or extension of any Leases
existing as of the Effective Date and exercised or effected after the Effective
Date that have been approved (or deemed approved) by Purchaser in accordance
with Section 4.3(a), and (C) the provisions of this section shall survive the
Closing.

(g)    Taxes and Assessments.  Except as may be set forth on EXHIBIT “I”
attached hereto and made a part hereof, Seller has not filed, and has not
retained anyone to file, notices of protests against, or to commence action to
review, real property tax assessments against the Property, which are still
pending.

(h)    Environmental Matters.  Except as may be set forth in the Due Diligence
Material or as otherwise disclosed in writing by Seller, Seller has received no
written notification that any governmental or quasi-governmental authority has
determined that there are any violations of any Environmental Law with respect
to the Property, nor has Seller received any written notice that any
governmental or quasi-governmental authority is contemplating an investigation
of the Property, with respect to a violation or suspected violation of any
Environmental Law.

(i)    Compliance with Laws.  Except as set forth on EXHIBIT “F”, Seller has
received no written notice alleging any violations of law, municipal or county
ordinances, or other legal requirements with respect to the Property or any
portion thereof where such violations remain outstanding and to Seller’s
knowledge, the Property is in compliance with all applicable laws except as set
forth on Exhibit “F”.

(j)    Easements and Other Agreements.  Seller has not received any written
notice of Seller’s default in complying with the terms and provisions of any of
the covenants, conditions, restrictions or easements affecting the Property.

(k)    Other Agreements.  Except for the Leases, the Commission Agreements, the
Management Agreement and the Permitted Exceptions, Seller is not a party to any
leases, Operating Agreements, management agreements, brokerage agreements,
leasing agreements or other agreements or instruments in force or effect that
grant to any person or any entity any right, title, interest or benefit in and
to all or any part of the Property or any rights relating to the use, operation,
management, maintenance or repair of all or any part of the Property which will

 

15



--------------------------------------------------------------------------------

survive the Closing or be binding upon Purchaser other than those which
Purchaser has agreed in writing to assume prior to the expiration of the
Inspection Period.

(l)    Seller Not a Foreign Person.  Seller is not a “foreign person” which
would subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

(m)    Condemnation.  Seller has received no written notice of the commencement
of any proceedings for taking by condemnation or eminent domain of any part of
the Property.

(n)    Employees.  Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

(o)    Ownership of Personal Property.  Seller has no ownership interest in any
Personal Property relating to the Property.

(p)    OFAC.  Seller is currently in compliance with, and shall at all times
during the term of this Agreement (including any extension thereof) remain in
compliance with, the regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including those named on OFAC’s Specially
Designated Nationals and Blocked Persons List) and any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating thereto.

The representations and warranties made in this Agreement by Seller shall
survive Closing for a period of one hundred eighty (180) days following Closing
and shall be deemed remade by Seller as of the Closing Date, with the same force
and effect as if made on, and as of, such date, subject to Seller’s right to
update such representations and warranties by written notice to Purchaser and in
Seller’s certificate to be delivered pursuant to Section 5.1(h) hereof. If
Purchaser receives written notice from Seller stating that any of its
representations or warranties hereunder material to the Property have become
false or require modification, and Seller does not agree in such notice to
correct such material breach of its representation or warranty prior to Closing,
Purchaser may elect by delivering written notice to Seller within five
(5) Business Days of receipt of Seller’s notice to terminate this Agreement and
upon such termination, Escrow Agent shall promptly return the Earnest Money to
Purchaser and if Seller voluntarily caused such representation or warranty to
become false or require modification following the end of the Inspection Period
and Purchaser terminates this Agreement, Seller shall also promptly reimburse
Purchaser for up to $25,000.00 of its out of pocket pursuit costs (“Pursuit
Costs”).

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and

 

16



--------------------------------------------------------------------------------

orders, structural and other engineering characteristics, traffic patterns,
market data, economic conditions or projections, past or future economic
performance of the tenants under the Leases or the Property, and any other
information pertaining to the Property or the market and physical environments
in which the Property is located. Purchaser acknowledges (i) that Purchaser has
entered into this Agreement with the intention of making and relying upon its
own investigation or that of Purchaser’s own consultants and representatives
with respect to the physical, environmental, economic and legal condition of the
Property and (ii) that Purchaser is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be executed and delivered by
Seller to Purchaser at the Closing, made (or purported to be made) by Seller or
anyone acting or claiming to act on behalf of Seller. Purchaser will inspect the
Property and become fully familiar with the physical condition thereof and,
subject to the terms and conditions of this Agreement, shall purchase the
Property in its “as is” condition, “with all faults,” on the Closing Date. The
provisions of this paragraph shall survive the Closing until the expiration of
any applicable statute of limitations.

4.2.    Knowledge Defined.  All references in this Agreement to the “knowledge
of Seller” or “to Seller’s knowledge” shall refer only to the actual knowledge
of Steven T. Campbell, Senior Vice President of Asset Management, who has been
actively involved in the management of Seller’s business in respect of the
Property. The term “knowledge of Seller” or “to Seller’s knowledge” shall not be
construed, by imputation or otherwise, to refer to the knowledge of Seller, or
any affiliate of Seller, or to any other partner, beneficial owner, officer,
director, agent, manager, representative or employee of Seller, or any of their
respective affiliates, or to impose on the individual named above any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of the individual
named above arising out of any representations or warranties made herein or
otherwise.

4.3.    Covenants and Agreements of Seller.

(a)    Leasing Arrangements.  During the pendency of this Agreement, Seller will
not enter into any lease affecting the Property, or modify or amend, or
terminate, any of the existing Leases without Purchaser’s prior written consent
in each instance, which consent shall not be unreasonably withheld, delayed or
conditioned and which shall be deemed given unless withheld by written notice to
Seller given within five (5) days after Purchaser’s receipt of Seller’s written
request therefor, each of which requests shall be accompanied by a copy of any
proposed modification or amendment of an existing Lease or of any new Lease that
Seller wishes to execute between the Effective Date and the Closing Date,
including, without limitation, a description of any Tenant Inducement Costs and
leasing commissions associated with any proposed renewal or expansion of an
existing Lease or with any such new Lease. If Purchaser fails to notify Seller
in writing of its approval or disapproval within said five (5) Business Day
period, such failure by Purchaser shall be deemed to be the approval of
Purchaser. At Closing, Purchaser shall reimburse Seller for any Tenant
Inducement Costs, leasing commissions or other expenses, including reasonable
attorneys’ fees actually incurred, by Seller pursuant to a renewal or expansion
of any existing Lease or new Lease approved (or deemed approved) by Purchaser
hereunder.

 

17



--------------------------------------------------------------------------------

 

(b)    New Contracts.  During the pendency of this Agreement, Seller will not
enter into any contract, or modify, amend, renew or extend any existing
contract, that will be an obligation affecting the Property or any part thereof
subsequent to the Closing without Purchaser’s prior written consent in each
instance (which Purchaser agrees not to withhold or delay unreasonably), except
contracts entered into in the ordinary course of business that are terminable
without cause (and without penalty or premium) on 30 days (or less) notice.

(c)    Operation of Property.  During the pendency of this Agreement, Seller
shall continue to operate the Property in a good and businesslike fashion
consistent with Seller’s past practices.

(d)    Encumbrances.  Except for recording of the WDC Deed (as defined below),
Seller shall not, without the prior written consent of Purchaser (which consent
may be withheld in Purchaser’s sole and absolute discretion), grant, permit or
otherwise create or consent to the creation of any easement, subdivision plat,
restriction, restrictive covenant, lien, assessment, or encumbrance affecting
any portion of the Property.

(e)    Zoning.  Seller shall not apply for or consent to any change or
modification with respect to the zoning, development or use of any portion of
the Property without Purchaser’s prior written consent, which consent may be
withheld in Purchaser’s sole and absolute discretion.

(f)    Insurance.  During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the insurance policy covering the Improvements
which is currently in force and effect.

(g)    Tenant Estoppel Certificates.  Seller shall endeavor in good faith (but
without obligation to incur any cost or expense) and use commercially reasonable
efforts to obtain and deliver to Purchaser prior to Closing a written Tenant
Estoppel Certificate in the form attached hereto as EXHIBIT “H” signed by each
tenant under each of the Leases; provided that delivery of such signed Tenant
Estoppel Certificates shall be a condition of Closing only to the extent set
forth in Section 6.1(d) hereof; and in no event shall the inability or failure
of Seller to obtain and deliver said Tenant Estoppel Certificates (Seller having
used its good faith and commercially reasonable efforts as set forth above) be a
default of Seller hereunder.

(h)    Deed from Predecessor to Seller.  On June 24, 1998, Seller acquired the
Property from Wells Development Corporation (“WDC”); however, the deed
transferring title to the Property was lost and not recorded. Prior to the date
of this Agreement, Seller delivered to the Escrow Agent a special warranty deed
in the form attached hereto as SCHEDULE 10 evidencing the conveyance of the Land
to Seller effective as of June 24, 1998 (the “WDC Deed”). Seller shall instruct
Escrow Agent to hold the WDC Deed in escrow during the pendency of this
Agreement and at Closing to record the WDC Deed immediately prior to recording
the Warranty Deed pursuant to this Agreement.

(i)    Payment of Bills.  All bills and other payments due from Seller with
respect to the ownership, operation, leasing, and maintenance of the Property
will be paid prior to Closing in the ordinary course of business.

4.4.    Representations and Warranties of Purchaser.

 

18



--------------------------------------------------------------------------------

 

(a)    Organization, Authorization and Consents.  Purchaser is a duly organized
and validly existing limited liability company under the laws of the State of
Texas. Purchaser has the right, power and authority to enter into this Agreement
and to purchase the Property in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.

(b)    Action of Purchaser, Etc.  Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms.

(c)    No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by Purchaser, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under the terms of any
indenture, deed to secure debt, mortgage, deed of trust, note, evidence of
indebtedness or any other agreement or instrument by which Purchaser is bound.

(d)    Litigation.  Purchaser has received no written notice that any action or
proceeding is pending or threatened, which questions the validity of this
Agreement or any action taken or to be taken pursuant hereto.

(e)    OFAC.  Purchaser is currently in compliance with, and shall at all times
during the term of this Agreement (including any extension thereof) remain in
compliance with, the regulations of the Office of Foreign Asset Control of the
Department of the Treasury (including those named on OFAC’s Specially Designated
Nationals and Blocked Persons List) and any statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.

The representations and warranties made in this Agreement by Purchaser shall be
continuing for a period of one hundred eighty (180) days following Closing and
shall be deemed remade by Purchaser as of the Closing Date, with the same force
and effect as if made on, and as of, such date subject to Purchaser’s right to
update such representations and warranties by written notice to Seller and in
Purchaser’s certificate to be delivered pursuant to Section 5.2(d) hereof.

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

5.1.    Seller’s Closing Deliveries.  For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to the Escrow Agent at Closing the
following documents, all of which shall be duly executed, acknowledged and
notarized where required:

(a)    Warranty Deed.  A special warranty deed to the Land and Improvements, in
the form attached hereto as SCHEDULE 1 (the “Warranty Deed”), subject only to
the Permitted Exceptions, and executed, acknowledged and sealed by Seller. The
legal descriptions of the

 

19



--------------------------------------------------------------------------------

Land set forth in said Warranty Deed shall be based upon and conform to the
applicable record title legal description contained in Seller’s vesting deed;

(b)    Quitclaim Deed.  If requested by Purchaser, one or more quitclaim deeds
to the Land and Improvements (or any portion or portions thereof), in form and
substance reasonably satisfactory to Seller, and executed, acknowledged and
sealed by Seller;

(c)    Bill of Sale.  A bill of sale for the Personal Property in the form
attached hereto as SCHEDULE 3 (the “Bill of Sale”), without warranty as to the
title or condition of the Personal Property;

(d)    Assignment and Assumption of Leases and Security Deposits.  Two
(2) counterparts of an assignment and assumption of Leases and Security Deposits
in the form attached hereto as SCHEDULE 2 (the “Assignment and Assumption of
Leases”), executed, acknowledged and sealed by Seller;

(e)    Assignment and Assumption of Operating Agreements.  Two (2) counterparts
of an assignment and assumption of Operating Agreements in the form attached
hereto as SCHEDULE 4 (the “Assignment and Assumption of Operating Agreements”),
executed, acknowledged and sealed by Seller;

(f)    General Assignment.  An assignment of the Intangible Property in the form
attached hereto as SCHEDULE 5 (the “General Assignment”), executed, acknowledged
and sealed by Seller;

(g)    Seller’s Affidavit.  An owner’s affidavit substantially in the form
attached hereto as SCHEDULE 6 (“Seller’s Affidavit”), stating that there are no
known boundary disputes with respect to the Property, that there are no parties
in possession of the Property other than Seller and the tenants under the
Leases, that there are no brokers except as disclosed herein, that any
improvements or repairs made by, or for the account of, or at the instance of
Seller to or with respect to the Property within ninety (90) days prior to the
Closing have been paid for in full (or that adequate provision has been made
therefore to the reasonable satisfaction of the Title Company), and including
such other matters as may be reasonably requested by the Title Company;

(h)    Seller’s Certificate.  A certificate in the form attached hereto as
SCHEDULE 7 (“Seller’s Certificate”);

(i)    FIRPTA Certificate  A FIRPTA Certificate in the form attached hereto as
SCHEDULE 8;

(j)    Evidence of Authority  Such documentation as may reasonably be required
by Purchaser’s title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered;

(k)    Settlement Statement  A settlement statement setting forth the amounts
paid by or on behalf of and/or credited to each of Purchaser and Seller pursuant
to this Agreement;

 

20



--------------------------------------------------------------------------------

 

(l)    Surveys and Plans.  Such surveys, site plans, plans and specifications,
and other matters relating to the Property as are in the possession of Seller to
the extent not theretofore delivered to Purchaser;

(m)    Certificates of Occupancy.  To the extent the same are in Seller’s
possession, original certificates of occupancy for all space within the
Improvements located on the Property;

(n)    Leases.  To the extent the same are in Seller’s possession, original
executed counterparts of the Leases;

(o)    Tenant Estoppel Certificates.  On or before the fifth (5th) Business Day
prior to Closing, Seller shall deliver to Purchaser all originally executed
Tenant Estoppel Certificates as may be in Seller’s possession;

(p)    Notices of Sale to Tenants.  Seller will join with Purchaser in executing
a notice, in form and content reasonably satisfactory to Seller and Purchaser
(the “Tenant Notices of Sale”), which Purchaser shall send to each tenant under
the Leases informing such tenant of the sale of the Property and of the
assignment to and assumption by Purchaser of Seller’s interest in the Leases and
the Security Deposits and directing that all rent and other sums payable for
periods after the Closing under such Lease shall be paid as set forth in said
notices;

(q)    Notices of Sale to Service Contractors and Leasing Agents.  Seller will
join with Purchaser in executing notices, in form and content reasonably
satisfactory to Seller and Purchaser (the “Other Notices of Sale”), which
Purchaser shall send to each service provider and leasing agent under the
Operating Contracts assumed by Purchaser at Closing informing such service
provider of the sale of the Property and of the assignment to and assumption by
Purchaser of Seller’s obligations under the Operating Agreements arising after
the Closing Date and directing that all future statements or invoices for
services under such Operating Agreements for periods after the Closing be
directed to Seller or Purchaser as set forth in said notices;

(r)    Keys and Records.  All of the keys to any door or lock on the Property
and the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, third party reports obtained by Seller in
connection with the Property, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller which Seller deems
proprietary) relating to the Property in Seller’s possession; and

(s)    Other Documents.  Such other documents as shall be reasonably necessary
to effectuate the purposes and intent of this Agreement.

5.2.    Purchaser’s Closing Deliveries.  Purchaser shall obtain or execute and
deliver to the Escrow Agent at Closing the following documents, all of which
shall be duly executed, acknowledged and notarized where required:

(a)    Assignment and Assumption of Leases.  Two (2) counterparts of the
Assignment and Assumption of Leases, executed, acknowledged and sealed by
Purchaser;

 

21



--------------------------------------------------------------------------------

 

(b)    Assignment and Assumption of Operating Agreements.  Two (2) counterparts
of the Assignment and Assumption of Operating Agreements, executed, acknowledged
and sealed by Purchaser;

(c)    General Assignment.  Two (2) counterparts of the General Assignment,
executed, acknowledged and sealed by Purchaser;

(d)    Purchaser’s Certificate.  A certificate in the form attached hereto as
SCHEDULE 9 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations,
warranties and agreements contained in Section 4.4 hereof, with such
modifications thereto as may be appropriate in light of any change in
circumstances since the Effective Date;

(e)    Notice of Sale to Tenants.  The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(p) hereof;

(f)    Notices of Sale to Service Contractors and Leasing Agents.  The Other
Notices of Sale to Service Contractors and Leasing Agents, as contemplated in
Section 5.1(q) hereof;

(g)    Settlement Statement  A settlement statement setting forth the amounts
paid by or on behalf of and/or credited to each of Purchaser and Seller pursuant
to this Agreement;

(h)    Evidence of Authority.  A copy of resolutions of the Board of Directors
of Purchaser, certified by the Secretary or Assistant Secretary of Purchaser to
be in force and unmodified as of the date and time of Closing, authorizing the
purchase contemplated herein, the execution and delivery of the documents
required hereunder, and designating the signatures of the persons who are to
execute and deliver all such documents on behalf of Purchaser or if Purchaser is
not a corporation, such documentation as Seller may reasonably require to
establish that this Agreement, the transaction contemplated herein, and the
execution and delivery of the documents required hereunder, are duly authorized,
executed and delivered; and

(i)    Other Documents.  Such other documents as shall be reasonably necessary
to effectuate the purposes and intent of this Agreement.

5.3.    Closing Costs.  Seller shall pay the cost of the documentary stamps or
transfer taxes imposed by the State of Oklahoma upon the conveyance of the
Property pursuant hereto, the attorneys’ fees of Seller, the brokerage
commission due Seller’s Broker, the cost of the Survey, title examination fees
and all other costs and expenses incurred by Seller in closing and consummating
the purchase and sale of the Property pursuant hereto. Purchaser shall pay the
cost of the standard owner’s title insurance coverage, the cost of any increased
premium for extended owner’s title insurance and any endorsements, all recording
fees on all instruments to be recorded in connection with this transaction, the
attorneys’ fees of Purchaser, and all other costs and expenses incurred by
Purchaser in the performance of Purchaser’s due diligence inspection of the
Property and in closing and consummating the purchase and sale of the Property
pursuant hereto.

 

22



--------------------------------------------------------------------------------

 

5.4.    Prorations and Credits.  The items in this Section 5.4 shall be adjusted
and prorated between Seller and Purchaser as of 11:59 P.M. on the day preceding
the Closing, based upon the actual number of days in the applicable month or
year:

(a)    Taxes.  All general real estate taxes imposed by any governmental
authority (“Taxes”) for the year in which the Closing occurs shall be prorated
between Seller and Purchaser as of the Closing. If the Closing occurs prior to
the receipt by Seller of the tax bill for the calendar year or other applicable
tax period in which the Closing occurs, Taxes shall be prorated for such
calendar year or other applicable tax period based upon the prior year’s tax
bill.

(b)    Reproration of Taxes.  Within thirty (30) days after receipt of final
bills for Taxes, the party receiving said final tax bills shall furnish copies
of the same to the other party and shall prepare and present to such other party
a calculation of the reproration of such Taxes based upon the actual amount of
such items charged to or received by the parties for the year or other
applicable tax period. Purchaser and Seller shall make the appropriate adjusting
payment between them within thirty (30) days after presentment of the
calculation as to the reproration and appropriate back-up information. The
provisions of this Section 5.4(b) shall survive the Closing for a period of one
(1) year after the Closing Date.

(c)    Rents, Income and Other Expenses.  Rents and any other amounts paid to
Seller by the tenants under the Leases (and any new lease entered into in
accordance with the terms of this Agreement) shall be prorated as of the Closing
Date and be adjusted against the Purchase Price on the basis of a schedule which
shall be prepared by Seller and delivered to Purchaser for Purchaser’s review
and approval five (5) business days prior to Closing. Seller and Purchaser shall
prorate all rents, additional rent, common area maintenance charges, operating
expense contributions, tenant reimbursements and escalations, and all other
payments under the Leases received as of the Closing Date so that at Closing
Seller will receive monthly basic rent payments through the day prior to the
Closing Date and so that Seller will receive reimbursement for all expenses paid
by Seller through the day prior to the Closing Date for which Seller is entitled
to reimbursement under the Leases (including, without limitation, Taxes) (such
expenses shall be reasonably estimated if not ascertainable as the Closing Date
and then shall be re-adjusted as provided in (f) below when actual amounts are
determined), and so that the excess, if any, is credited to Purchaser. Purchaser
agrees to pay to Seller, upon receipt, any rents or other payments, less
reasonable collection costs incurred by Purchaser, by the tenants under the
Leases with respect to the Property that apply to periods prior to Closing but
which are received by Purchaser after Closing; provided, however, that any rents
or other payments by such tenants received by Purchaser after Closing shall be
applied first to any current amounts then owed to Purchaser by such tenants,
with the balance, if any, paid over to Seller to the extent of delinquencies
existing on the date of Closing to which Seller is entitled. It is understood
and agreed that Purchaser shall not be legally responsible to Seller for the
collection of any rents or other charges payable with respect to the Leases of
Seller or any portion thereof which are delinquent or past due as of the Closing
Date. Seller hereby retains its right to make a demand on the tenants under the
Leases for sums due Seller for periods attributable to Seller’s ownership of the
Property, but in no event shall Seller enter the Property without Purchaser’s
prior written consent or be permitted to seek eviction of such tenants or the
termination of their Leases. The provisions of this Section 5.4(c) shall survive
the Closing.

 

23



--------------------------------------------------------------------------------

 

(d)    Tenant Inducement Costs.  Set forth on EXHIBIT “J” attached hereto and
made a part hereof is a list of tenants at the Property with respect to which
Tenant Inducement Costs and/or leasing commissions have not been paid in full as
of the Effective Date. Seller shall pay all such Tenant Inducement Costs, unused
tenant improvement allowances and leasing commissions set forth in EXHIBIT “J”
prior to Closing. Except as may be specifically provided to the contrary
elsewhere in this Agreement, Purchaser shall be responsible for the payment of
all Tenant Inducement Costs and leasing commissions which become due and payable
(whether before or after Closing) as a result of any renewals or extensions or
expansions of existing Leases approved or deemed approved by Purchaser in
accordance with Section 4.3(a) hereof between the Effective Date and the Closing
Date and under any new Leases, approved or deemed approved by Purchaser in
accordance with said Section 4.3(a). The provisions of this Section 5.4(d) shall
survive the Closing.

(e)    Security Deposits.  Purchaser shall receive at Closing a credit for all
Security Deposits in connection with the Leases, together with a detailed
inventory of such Security Deposits certified by Seller at Closing.

(f)    Operating Expenses.  Personal property taxes, installment payments of
special assessment liens, vault charges, sewer charges, utility charges, and
normally prorated operating expenses actually paid or payable as of the Closing
Date shall be prorated as of the Closing Date and adjusted against the Purchase
Price, provided that within ninety (90) days after the Closing, Purchaser and
Seller will make a further adjustment for such taxes, charges and expenses which
may have accrued or been incurred prior to the Closing Date, but not collected
or paid at that date. In addition, within ninety (90) days after the close of
the fiscal year(s) used in calculating the pass-through to tenants of operating
expenses and/or common area maintenance costs under the Leases (where such
fiscal year(s) include(s) the Closing Date), Seller and Purchaser shall, upon
the request of either, re-prorate on a fair and equitable basis in order to
adjust for the effect of any credits or payments due to or from tenants for
periods prior to the Closing Date. All prorations shall be made based on the
number of calendar days in such year or month, as the case may be. The
provisions of this Section 5.4(f) shall survive the Closing.

(g)    Lease with Major Tenant.  Seller and Purchaser acknowledge that, as of
the date of this Agreement, the Major Tenant leases the entire building from
Seller, and pursuant to its lease with Seller, the Major Tenant is responsible
for paying taxes, insurance and other operating expenses directly to the
applicable third parties. Therefore, notwithstanding anything in this
Section 5.4 to the contrary, any costs attributable to the Property payable by
the Major Tenant under its lease with Seller will not be adjusted and prorated
between Seller and Purchaser at Closing provided that all escrows for such sums,
if any, shall be transferred to Purchaser at Closing and provided further that
the Major Tenant is not in default of the payment of any such amounts.

ARTICLE 6.

CONDITIONS TO CLOSING

6.1.    Conditions Precedent to Purchaser’s Obligations.  The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or

 

24



--------------------------------------------------------------------------------

simultaneously with the Closing, any of which may be waived by Purchaser in its
sole discretion by written notice to Seller at or prior to the Closing Date:

(a)    Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;

(b)    As of the Closing, Major Tenant shall not have filed for bankruptcy or
shall not have had an involuntary petition for bankruptcy or a similar
proceeding filed against it;

(c)    All representations and warranties of Seller as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller’s knowledge and without modification (by update
or otherwise, as provided in Section 5.1(h) hereof);

(d)    Tenant Estoppel Certificates from the Tenants shall have been delivered
to Purchaser five (5) Business Days prior to Closing, with each such estoppel
certificate (i) to be in the form attached hereto as EXHIBIT “H”, (ii) to
confirm the terms of the applicable Lease as contained in the copies of the
Leases obtained by or delivered to Purchaser, and (iii) to confirm the absence
of any defaults under the applicable Lease as of the date thereof. The delivery
of said Tenant Estoppel Certificates shall be a condition of Closing, and the
failure or inability of Seller to obtain and deliver said Tenant Estoppel
Certificates from any tenant, Seller having used its good faith and commercially
reasonable efforts to obtain the same from such tenant(s) under the Leases,
shall not constitute a default by Seller under this Agreement.

In the event any of the conditions in this Section 6.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.

6.2.    Conditions Precedent to Seller’s Obligations.  The obligations of Seller
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in its sole discretion by written notice to Purchaser at or
prior to the Closing Date:

(a)    Purchaser shall have paid and Seller shall have received the Purchase
Price, as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;

(b)    Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and

(c)    All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of

 

25



--------------------------------------------------------------------------------

Closing, provided that solely for purposes of this subparagraph such warranties
and representations shall be deemed to be given without being limited to
Purchaser’s knowledge and without modification (by update or otherwise, as
provided in Section 5.2(d) hereof).

ARTICLE 7.

CASUALTY AND CONDEMNATION

7.1.    Casualty.  Risk of loss up to and including the Closing Date shall be
borne by Seller. In the event of any immaterial damage or destruction to the
Property or any portion thereof, Seller and Purchaser shall proceed to close
under this Agreement, and Purchaser will receive (and Seller will assign to
Purchaser at the Closing Seller’s rights under insurance policies to receive)
any insurance proceeds (including any rent loss insurance applicable to any
period on and after the Closing Date) due Seller as a result of such damage or
destruction and assume responsibility for such repair, and Purchaser shall
receive a credit at Closing for any deductible, uninsured or coinsured amount
under said insurance policies. For purposes of this Agreement, the term
“immaterial damage or destruction” shall mean such instances of damage or
destruction: (i) which can be repaired or restored at a cost of One Hundred
Thousand and No/100 Dollars ($100,000.00) or less; (ii) which can be restored
and repaired within one hundred twenty (120) days from the date of such damage
or destruction; and (iii) which are not so extensive as to allow any Major
Tenant to terminate its Lease on account of such damage or destruction.

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten
(10) days after Purchaser is notified by Seller of such damage or destruction
(and if necessary the Closing Date shall be extended to give Purchaser the full
10-day period to make such election): (i) terminate this Agreement, whereupon
Escrow Agent shall immediately return the Earnest Money to Purchaser, or
(ii) proceed to close under this Agreement, receive (and Seller will assign to
Purchaser at the Closing Seller’s rights under insurance policies to receive)
any insurance proceeds (including any rent loss insurance applicable to the
period on or after the Closing Date) due Seller as a result of such damage or
destruction (less any amounts reasonably expended for restoration or collection
of proceeds) and assume responsibility for such repair, and Purchaser shall
receive a credit at Closing for any deductible amount under said insurance
policies. If Purchaser fails to deliver to Seller notice of its election within
the period set forth above, Purchaser will conclusively be deemed to have
elected to proceed with the Closing as provided in clause (ii) of the preceding
sentence. If Purchaser elects clause (ii) above, Seller will cooperate with
Purchaser after the Closing to assist Purchaser in obtaining the insurance
proceeds from Seller’s insurers. For purposes of this Agreement “material damage
or destruction” shall mean all instances of damage or destruction that are not
immaterial, as defined herein.

7.2.    Condemnation.  If, prior to the Closing, all or any part of the Property
is subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial

 

26



--------------------------------------------------------------------------------

Taking with respect to the Property or any portion thereof, Seller and Purchaser
shall proceed to close under this Agreement. For purposes of this Agreement, the
term “immaterial Taking” means such instances of Taking of the Property:
(i) which do not result in a taking of any portion of the building structure of
the building occupied by tenants on the Property; (ii) which do not result in a
decrease in the number of parking spaces at the Property (taking into account
the number of additional parking spaces that can be provided within one hundred
twenty (120) days of such Taking); and (iii) which are not so extensive as to
allow tenants under the Leases to terminate their respective Lease or abate or
reduce rent payable thereunder [unless business loss or rent insurance (subject
to applicable deductibles) or condemnation award proceeds shall be available in
the full amount of such abatement or reduction, and Purchaser shall receive a
credit at Closing for such deductible amount] on account of such Taking.

In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within thirty
(30) days after receipt of such notice from Seller, elect to terminate this
Agreement, or Purchaser may choose to proceed to close. If Purchaser chooses to
terminate this Agreement in accordance with this Section 7.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement “material Taking “ means all instances
of a Taking that are not immaterial, as defined herein.

If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such Taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser has not elected to terminate this
Agreement as provided in this Section 7.2, and provided that the Inspection
Period has expired, (i) Purchaser shall thereafter be permitted to participate
in the proceedings as if Purchaser were a party to the action, and (ii) Seller
shall not settle or agree to any award or payment pursuant to condemnation,
eminent domain, or sale in lieu thereof without obtaining Purchaser’s prior
written consent thereto in each case.

ARTICLE 8.

DEFAULT AND REMEDIES

8.1.    Purchaser’s Default.  If Purchaser fails to consummate this transaction
for any reason other than the default of Seller, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of Seller’s probable loss in the
event of default by Purchaser. Seller’s retention of said Earnest

 

27



--------------------------------------------------------------------------------

Money is intended not as a penalty, but as full liquidated damages. The right to
retain the Earnest Money as full liquidated damages is Seller’s sole and
exclusive remedy in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenants that it shall not)
sue the Purchaser: (a) for specific performance of this Agreement, or (b) to
recover actual damages in excess of the Earnest Money. The foregoing liquidated
damages provision shall not apply to or limit Purchaser’s liability for
Purchaser’s obligations under Sections 3.1(b), 3.1(c), and 10.1 of this
Agreement or for Purchaser’s obligation to pay to Seller all reasonable
attorneys’ fees and costs of Seller to enforce the provisions of this
Section 8.1. Purchaser hereby waives and releases any right to (and hereby
covenants that it shall not) sue Seller or seek or claim a refund of said
Earnest Money (or any part thereof) on the grounds it is unreasonable in amount
and exceeds Seller’s actual damages or that its retention by Seller constitutes
a penalty and not agreed upon and reasonable liquidated damages.

8.2.    Seller’s Default.  If Seller fails to perform any of its obligations
under this Agreement for any reason other than Purchaser’s default or the
permitted termination of this Agreement by Seller or Purchaser as expressly
provided herein, Purchaser shall be entitled, as its sole remedy, either (a) to
receive the return of the Earnest Money from Escrow Agent, which return shall
operate to terminate this Agreement and release Seller from any and all
liability hereunder, or (b) to enforce specific performance of the obligation of
Seller to execute and deliver the documents required to convey the Property to
Purchaser in accordance with this Agreement; it being specifically understood
and agreed that the remedy of specific performance shall not be available to
enforce any other obligation of Seller hereunder. Notwithstanding the foregoing,
if after the Effective Date, Seller has conveyed title to the Property to
another party or intentionally and knowingly taken any other action to defeat
the remedy of specific performance, Purchaser shall be entitled to seek actual
damages from Seller not to exceed the Cap Limitation. Except as expressly
provided to the contrary in this Section 8.2, Purchaser expressly waives its
rights to seek damages in the event of the default of Seller hereunder.
Purchaser shall be deemed to have elected to terminate this Agreement and to
receive a return of the Earnest Money from Escrow Agent if Purchaser fails to
file suit for specific performance against Seller in a court having jurisdiction
on or before sixty (60) days following the date upon which the Closing was to
have occurred.

ARTICLE 9.

ASSIGNMENT

9.1.    Assignment.  Subject to the next following sentence, this Agreement and
all rights and obligations hereunder shall not be assignable by any party
without the written consent of the other. Notwithstanding the foregoing to the
contrary, this Agreement and Purchaser’s rights hereunder may be transferred and
assigned without the consent of Seller to any entity controlled by, or under
common control with, Purchaser. Any assignee or transferee under any such
assignment or transfer by Purchaser as to which Seller’s written consent has
been given or as to which Seller’s consent is not required hereunder shall
expressly assume all of Purchaser’s duties, liabilities and obligations under
this Agreement by written instrument delivered to Seller as a condition to the
effectiveness of such assignment or transfer. No assignment or transfer shall
relieve the original Purchaser of any duties or obligations hereunder, and the
written assignment and assumption instrument shall expressly so provide. For
purposes of this Section 9.1, the term “control” shall mean the ownership of at
least fifty percent (50%) of the applicable

 

28



--------------------------------------------------------------------------------

entity. Subject to the foregoing, this Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by any other persons.

ARTICLE 10.

BROKERAGE COMMISSIONS

10.1.    Broker.  Upon the Closing, and only in the event the Closing occurs,
Seller shall pay a brokerage commission to CB Richard Ellis/Oklahoma (“Broker”)
pursuant to a separate agreement between Seller and Broker. Broker is
representing Seller in this transaction. Broker has joined in the execution of
this Agreement for the purpose of acknowledging and agreeing that no real estate
commission shall be earned by it or due it if the transaction contemplated
herein does not close for any reason whatsoever. Broker acknowledges and agrees
that it shall look solely to Seller, and not to Purchaser, for the payment of
such commission, and Broker hereby waives and releases any present or future
claims against Purchaser for the payment of such commission. In addition, Broker
(upon receipt of its brokerage commission) agrees to execute and deliver to
Seller and Purchaser at the Closing a release and waiver of any claim Broker may
have against Purchaser or the Property. Broker shall and does hereby indemnify
and hold Purchaser and Seller harmless from and against any and all liability,
loss, cost, damage, and expense, including reasonable attorneys’ fees actually
incurred and costs of litigation, Purchaser or Seller shall ever suffer or incur
because of any claim by any agent, salesman, or broker, whether or not
meritorious, for any fee, commission or other compensation with regard to this
Agreement or the sale and purchase of the Property contemplated hereby, and
arising out of any acts or agreements of Broker. Seller shall and does hereby
indemnify and hold Purchaser harmless from and against any and all liability,
loss, cost, damage, and expense, including reasonable attorneys’ fees actually
incurred and costs of litigation, Purchaser shall ever suffer or incur because
of any claim by any agent, salesman, or broker, whether or not meritorious, for
any fee, commission or other compensation with regard to this Agreement or the
sale and purchase of the Property contemplated hereby, and arising out of any
acts or agreements of Seller, including any claim asserted by Broker. Likewise,
Purchaser shall and does hereby indemnify and hold Seller free and harmless from
and against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Seller
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with respect to this Agreement or the sale and purchase of the
Property contemplated hereby and arising out of the acts or agreements of
Purchaser. This Section 10.1 shall survive the Closing or any earlier
termination of this Agreement.

ARTICLE 11.

MISCELLANEOUS

11.1.    Notices.  Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile transmission or other
electronic transmission, or sent by U.S. registered or certified mail, return
receipt requested, postage prepaid, to the addresses or

 

29



--------------------------------------------------------------------------------

facsimile numbers set out below or at such other addresses as are specified by
written notice delivered in accordance herewith:

 

PURCHASER:

Moriah Real Estate Company LLC

303 W. Wall Street, Suite 1500

Midland, Texas 79704

Attention: Alfred C. Branch

Oklahoma City Office:

13800 Benson Rd. Suite 204

Edmond, Oklahoma 73013

 

with a copy to:

Winstead PC

5400 Renaissance Tower

1201 Elm Street

Dallas, Texas 75270

Attention: Michael F. Alessio

Facsimile: (214) 745-5390

 

SELLER:

The Fund IX, Fund X, Fund XI and REIT Joint Venture

c/o Wells Real Estate Funds

6200 The Corners Parkway

Suite 250

Atlanta, Georgia 30092

Attention: Parker Hudson

Facsimile: (770) 243-8692

 

with a copy to:

Jackson Walker L.L.P.

1401 McKinney Street

Suite 1900

Houston, Texas 77010

Attention: Kurt Nondorf

Facsimile: (713) 308-4142

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission shall be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such transmission if
transmitted and confirmed prior to 5:00 p.m. local Atlanta, Georgia time on a
Business Day and otherwise shall be deemed effectively given or received on the
first Business Day after the day of transmission of such notice and confirmation
of such transmission. Refusal to accept delivery shall be deemed delivered. Any
notice may be given by a party’s attorney.

 

30



--------------------------------------------------------------------------------

 

11.2.    Possession.  Full and exclusive possession of the Property, subject to
the Permitted Exceptions and the rights of the tenants under the Leases, shall
be delivered by Seller to Purchaser on the Closing Date.

11.3.    Time Periods.  If the time period by which any right, option, or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday, or holiday, then such time period shall be
automatically extended through the close of business on the next regularly
scheduled Business Day.

11.4.    Publicity.  The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party may, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. Seller and Purchaser will each have the right
to approve the issuance and the contents of any press release of the other party
issued in connection with the Closing, which approval may not be unreasonably
withheld or delayed. No party may record this Agreement or any notice hereof.

11.5.    Discharge of Obligations.  The acceptance by Purchaser of Seller’s
Warranty Deed hereunder shall be deemed to constitute the full performance and
discharge of each and every warranty and representation made by Seller and
Purchaser herein and every agreement and obligation on the part of Seller and
Purchaser to be performed pursuant to the terms of this Agreement, except those
warranties, representations, covenants and agreements which are specifically
provided in this Agreement to survive Closing.

11.6.    Severability.  This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

11.7.    Construction.  This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

11.8.    Sale Notification Letters.  Promptly following the Closing, Purchaser
shall deliver the Tenant Notices of Sale to each of the respective tenants under
the Leases and the Other Notices of Sale to each service provider and leasing
agent, the obligations under whose respective Operating Agreements and
Commission Agreements Purchaser has assumed at Closing. The provisions of this
Section shall survive the Closing.

 

31



--------------------------------------------------------------------------------

 

11.9.    Intentionally deleted.  

11.10.    1031 Exchange.  Each party agrees to reasonably cooperate, but at no
cost or expense to such party, with the other party (the “Exchanging Party”) and
any escrow holder or exchange facilitator selected by the Exchanging Party in
effecting a qualifying exchange or exchanges under Section 1031 of the Internal
Revenue Code undertaken by the Exchanging Party with respect to the Property,
either through assignment of this Agreement by the Exchanging Party to a
qualified intermediary or through other means determined by the Exchanging
Party, and the non-Exchanging Party shall execute such documents as may be
reasonably requested by the Exchanging Party provided that such documents shall
not increase the non-Exchanging Party’s obligations over those otherwise
contained in this Contract. Neither party makes any representation regarding
qualification of any exchange under Section 1031 of the Internal Revenue Code
and shall not be liable to the Exchanging Party in any manner whatsoever if the
exchange completed in accordance with this Section 11.10 does not qualify for
any reason under Section 1031 of the Internal Revenue Code. The Exchanging Party
hereby agrees to indemnify, defend and hold the non-Exchanging Party harmless
from and against all costs, expenses and liabilities incurred by the
non-Exchanging Party in connection with any such exchange, to the extent the
same would not have been incurred by the non-Exchanging Party in the absence of
such exchange. Notwithstanding anything in this Section to the contrary, it is a
condition precedent to the non-Exchanging Party’s obligation to cooperate with
the Exchanging Party in any such exchange that: (i) no material change to the
terms of this Agreement results therefrom, (ii) the non-Exchanging Party shall
not be required to acquire or hold title to any other real property for the
purpose of consummating the exchange, and (iii) consummation or accomplishment
of such an exchange shall not be a condition precedent or a condition subsequent
to either party’s obligations under this Agreement and shall not delay the
Closing.

11.11.    General Provisions.  No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party’s right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises, or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by both Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed and interpreted under the laws of the State of
Oklahoma. Except as otherwise provided herein, all rights, powers, and
privileges conferred hereunder upon the parties shall be cumulative but not
restrictive to those given by law. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender shall include all
genders, and all references herein to the singular shall include the plural and
vice versa.

11.12.    Attorney’s Fees.  If Purchaser or Seller brings an action at law or
equity against the other in order to enforce the provisions of this Agreement or
as a result of an alleged default

 

32



--------------------------------------------------------------------------------

under this Agreement, the prevailing party in such action shall be entitled to
recover court costs and reasonable attorney’s fees actually incurred from the
other.

11.13.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same original. To facilitate the execution and delivery of this Agreement, the
parties may execute and exchange counterparts of the signature pages by
facsimile, and the signature page of either party to any counterpart may be
appended to any other counterpart.

ARTICLE 12.

INDEMNIFICATION

12.1.    Indemnification by Seller.  Following the Closing and subject to
Sections 12.3, and 12.5, Seller shall indemnify and hold Purchaser, its
affiliates, members and partners, and the partners, shareholders, members,
officers, directors, employees, representatives and agents of each of the
foregoing (collectively, “Purchaser-Related Entities”) harmless from and against
any and all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys’ fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses (“Losses”), arising out
of, or in any way relating to, (a) any breach of any representation or warranty
of Seller contained in this Agreement or in any Closing Document, and (b) any
breach of any covenant of Seller contained in this Agreement which survives the
Closing or in any Closing Document.

12.2.    Indemnification by Purchaser.  Following the Closing and subject to
Sections 12.4 and 12.5, Purchaser (and Purchaser’s permitted assignees to whom
any rights of Purchaser are assigned pursuant to Section 9.1 hereof) shall
indemnify and hold Seller, its affiliates, and partners, and the partners,
shareholders, officers, directors, employees, representatives and agents of each
of the foregoing (collectively, “Seller-Related Entities”) harmless from any and
all Losses arising out of, or in any way relating to, (a) any breach of any
representation or warranty by Purchaser contained in this Agreement or in any
Closing Document, and (b) any breach of any covenant of Purchaser contained in
this Agreement which survives the Closing or in any Closing Documents.

12.3.    Limitations on Seller Indemnification.  Notwithstanding the foregoing
provisions of Section 12.1, (a) Seller shall not be required to indemnify
Purchaser or any Purchaser-Related Entities under this Agreement unless the
aggregate of all amounts for which an indemnity would otherwise be payable by
Seller under Section 12.1 above exceeds the Basket Limitation and, in such
event, Seller shall be responsible for the entire amount including all amounts
representing the Basket Limitation, (b) in no event shall the liability of
Seller with respect to the indemnification provided for in Section 12.1 above
exceed in the aggregate the Cap Limitation, (c) if prior to the Closing,
Purchaser obtains knowledge (and for purposes hereof, such knowledge shall
include any information contained in the Due Diligence Material) of any
inaccuracy or breach of any representation, warranty or covenant of Seller
contained in this Agreement (a “Purchaser-Waived Breach”) and nonetheless
proceeds with and consummates the Closing, then Purchaser and any
Purchaser-Related Entities shall be deemed to have waived and forever renounced
any right to assert a claim for indemnification under this Article 12 for, or

 

33



--------------------------------------------------------------------------------

any other claim or cause of action under this Agreement, at law or in equity on
account of any such Purchaser-Waived Breach, and (d) notwithstanding anything
herein to the contrary, the Basket Limitation and the Cap Limitation shall not
apply with respect to Losses suffered or incurred as a result of breaches of any
covenant or agreement of Seller set forth in Section 5.3, Section 5.4,
Section 11.10, or Section 10.1 of this Agreement or to any Pursuit Costs that
may be due Purchaser pursuant to this express terms of this Agreement.
Notwithstanding anything contained in this Agreement or in any closing document
to the contrary, in no event shall the properties or assets of the direct or
indirect partners of Seller, or of the affiliate partnerships or corporations or
successors or assigns of any such direct or indirect partners or affiliates, or
the directors, officers or shareholders of any of the foregoing, be subject to
satisfaction of any liabilities or obligations of Seller under this Agreement or
in any closing document delivered by Seller at Closing and in no event shall
Seller be liable for, nor shall Purchaser seek, any consequential, indirect or
punitive damages from Seller.

12.4.    Limitations on Purchaser Indemnification.  Notwithstanding the
foregoing provisions of Section 12.1, (a) Purchaser shall not be required to
indemnify Seller or any of its affiliates or partners, and the partners,
shareholders, officers, directors, employees, representatives and agents of each
of the foregoing (collectively, “Seller-Related Party”) under this Agreement
unless the aggregate of all amounts for which an indemnity would otherwise be
payable by Purchaser under Section 12.2 above exceeds the Basket Limitation and,
in such event, Purchaser shall be responsible for the entire amount including
all amounts representing the Basket Limitation, (b) in no event shall the
liability of Purchaser with respect to the indemnification provided for in
Section 12.2 above exceed in the aggregate the Cap Limitation, (c) if prior to
the Closing, Seller obtains actual knowledge of any inaccuracy or breach of any
representation, warranty or covenant of Purchaser contained in this Agreement (a
“Seller-Waived Breach”) and nonetheless proceeds with and consummates the
Closing, then Seller and any Seller-Related Entities shall be deemed to have
waived and forever renounced any right to assert a claim for indemnification
under this Article 12 for, or any other claim or cause of action under this
Agreement, at law or in equity on account of any such Seller-Waived Breach, and
(d) notwithstanding anything herein to the contrary, the Basket Limitation and
the Cap Limitation shall not apply with respect to Losses suffered or incurred
as a result of breaches of any covenant or agreement of Purchaser set forth in
Section 3.1, Section 11.10, or Section 10.1 of this Agreement. Notwithstanding
anything contained in this Agreement or in any closing document to the contrary,
in no event shall the properties or assets of the direct or indirect partners of
Purchaser, or of the affiliate partnerships or corporations or successors or
assigns of any such direct or indirect partners or affiliates, or the directors,
officers or shareholders of any of the foregoing, be subject to satisfaction of
any liabilities or obligations of Purchaser under this Agreement or in any
closing document delivered by Purchaser at Closing and in no event shall
Purchaser be liable for, nor shall Seller seek, any consequential, indirect or
punitive damages from Purchaser.

12.5.    Survival.  The representations, warranties and covenants contained in
this Agreement and the Closing Documents shall survive until the date which is
one hundred eighty (180) days after the Closing, unless a longer or shorter
survival period is expressly provided for in this Agreement, or unless prior to
the date which is one hundred eighty (180) days after the Closing, Purchaser or
Seller, as the case may be, delivers written notice to the other party of such

 

34



--------------------------------------------------------------------------------

alleged breach specifying with reasonable detail the nature of such alleged
breach and files an action with respect thereto within sixty (60) days after the
giving of such notice.

12.6.    Indemnification as Sole Remedy.  If the Closing has occurred, the sole
and exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement which survives the Closing shall be the
indemnifications provided for under Section 3.1(c), Section 3.3(b),
Section 10.1, and this Article 12. This limitation shall not apply to any
representation, warranty or covenant contained in any closing document delivered
at Closing except as expressly set forth therein.

[The remainder of this page has been left blank intentionally.]

[Signatures appear on the following page.]

 

35



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLER:

THE FUND IX, FUND X, FUND XI AND REIT

JOINT VENTURE, a Georgia joint venture

By:  

WELLS REAL ESTATE FUND IX, L.P., a

Georgia limited partnership

  By:  

Wells Partners, L.P., a Georgia limited

partnership, its general partner

    By:  

Wells Capital, Inc., a Georgia

corporation, its general partner

     

By: /s/ Douglas P. Williams

     

Name: Douglas P. Williams

     

Title: Senior Vice President

  By:  

/s/ Douglas P. Williams

   

Leo F. Wells, III, general partner, by

and through Douglas P. Williams

as attorney in fact

 

36



--------------------------------------------------------------------------------

 

By:  

WELLS REAL ESTATE FUND X, L.P., a

Georgia limited partnership

  By:  

Wells Partners, L.P., a Georgia limited

partnership, its general partner

    By:  

Wells Capital, Inc., a Georgia

corporation, its general partner

     

By: /s/ Douglas P. Williams

     

Name: Douglas P. Williams

     

Title: Senior Vice President

  By:  

/s/ Douglas P. Williams

   

Leo F. Wells, III, general partner, by

and through Douglas P. Williams

as attorney in fact

By:  

WELLS REAL ESTATE FUND XI, L.P., a

Georgia limited partnership

  By:  

Wells Partners, L.P., a Georgia limited

partnership, its general partner

    By:  

Wells Capital, Inc., a Georgia

corporation, its general partner

     

By: /s/ Douglas P. Williams

     

Name: Douglas P. Williams

     

Title: Senior Vice President

  By:  

/s/ Douglas P. Williams

   

Leo F. Wells, III, general partner, by

and through Douglas P. Williams

as attorney in fact

 

37



--------------------------------------------------------------------------------

 

By:      

PIEDMONT OPERATING PARTNERSHIP, LP,

a Delaware limited partnership

  By:  

Piedmont Office Realty Trust, Inc., a

Maryland corporation, its general partner

    By: /s/ Robert E. Bowers     Name: Robert E. Bowers     Title: Executive
Vice President PURCHASER:

MORIAH REAL ESTATE COMPANY, LLC,

Texas limited liability company, its sole manager

  By:  

/s/ Alfred C. Branch

   

Name: Alfred C. Branch

Title: President

IN WITNESS WHEREOF, the undersigned Broker has joined in the execution and
delivery hereof solely for the purpose of evidencing its rights and obligations
under the provisions of Section 10.1 hereof.

 

     BROKER:    CB RICHARD ELLIS / OKLAHOMA Date of Execution:       By: /s/
James E. Austin    Name: James E. Austin September 24, 2010    Title: VP

 

38



--------------------------------------------------------------------------------

EXHIBIT “A”

DESCRIPTION OF LAND

Tract I:

A tract of land lying in the North Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma,
and being more particularly described as follows: COMMENCING at Southeast Corner
of the Northeast Quarter of said Section 12; Thence South 89°36'10" West along
the South Line of said Northeast Quarter, a distance of 1320.00 feet to the
point of beginning; Thence continuing South 89°36'10" West on said South Line a
distance of 518.88 feet to a point on the Easterly Right-of-Way line for Hertz
Quail Springs Parkway, according to the recorded plat thereof; Thence
Northeasterly along said Right-of-Way on the arc of a curve to the left, said
curve having a radius of 2479.53 feet and an arc length of 506.02 feet (said
curve sub-tended by a Chord bearing North 09°40'55" East and a Chord distance of
505.14 feet); Thence on a line not tangent to the last described course, North
89°46'54" East a distance of 432.03 feet; Thence South 00°13'06" East a distance
of 496.00 feet to the point of beginning, and

TOGETHER WITH A SANITARY SEWER EASEMENT CREATED IN WARRANTY DEED RECORDED IN
BOOK 7091, PAGE 1390, being more particularly described as follows:

A tract of land lying in the North Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma,
and being more particularly described as follows: COMMENCING at the Southeast
Corner of the Northeast Quarter of said Section 12; Thence South 89°36'10" West
along the South Line of said Northeast Quarter, a distance of 1320.00 feet;
Thence North 00°13'06" West a distance of 496.00 feet to the point of beginning;
Thence South 89°46'54" West a distance of 20.00 feet; Thence North 00°13'06"
West a distance of 673.94 feet; Thence North 89°36'08" East a distance of 279.43
feet; Thence North 19°29'19" East a distance of 278.39 feet to a point on the
Southerly limits of a 20 foot sanitary sewer easement in favor of the City of
Oklahoma City recorded in Book 3929 at Page 122; Thence South 70°30'41" East a
distance of 15.00 feet; Thence South 19°29'19" West a distance of 288.91 feet;
Thence South 89°36'08" West a distance of 270.00 feet; Thence South 00°13'06"
East a distance of 659.00 feet to the point of beginning.

AND

TOGETHER WITH A STORM SEWER EASEMENT CREATED IN WARRANTY DEED RECORDED IN BOOK
7091, PAGE 1390, being more particularly described as follows:

A tract of land lying in the North Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma,
and being more particularly described as follows: COMMENCING at Southeast Corner
of the Northeast Quarter of said Section 12; Thence South 89°36'10" West, along
the South Line of said Northeast Quarter, a distance of 1320 feet; Thence North
00°13'06" West a distance of 496.00 feet; Thence South 89°46'54" West a distance
of 20.00 feet to the point of beginning; Thence continuing South 89°46'54" West
a distance of 20.00 feet; Thence North 00°13'06" West a distance of 20.00 feet;
Thence North 89°46'54" East a distance of 20.00 feet; Thence South 00°13'06"
East a distance of 20.00 feet to the point of beginning.

AND

TOGESTHER WITH AN EASEMENT RECORDED IN BOOK 7091, PAGE 1381, being more
particularly described as follows:

A tract of land lying in the South Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma
and being more particularly described as follows: COMMENCING at Southeast Corner
of the Northeast Quarter of said Section 12; Thence South 89°36'10" West, along
the South Line of said Northeast Quarter, a distance of 1453.33 feet to the
point of beginning; Thence South 00°23'50" East a distance of 20.00 feet; Thence
South 89°36'10" West a distance of 20.00 feet; Thence North 00°23'50" East a
distance of 20.00 feet to a point on the aforementioned South Line of said
Northeast Quarter; Thence North 89°36'10" East along said Line a distance of
20.00 feet of the point of beginning.

 

Exhibit “A”-1



--------------------------------------------------------------------------------

Tract II:

A tract of land lying in the Northeast Quarter of Section 12, Township 13 North,
Range 4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County,
Oklahoma, being described as follows: COMMENCING at Southeast Corner of the
Northeast Quarter of said Section 12; Thence South 89°36'10" West, along the
South Line of said Northeast Quarter, a distance of 1320.00 feet; Thence North
00°13'06" West a distance of 496.00 feet to the point of the beginning; Thence
South 89°46'54" West a distance of 432.03 feet to a point on the Easterly
Right-of-Way Line for Hertz Quail Springs Parkway, according to the recorded
plat thereof; Thence Northeasterly along said Right-of-Way on the arc of a curve
to the left, said curve having a radius of 2479.53 feet and an arc length of
60.10 feet (said curve sub-tended by a chord bearing North 03°08'27" East and a
chord distance of 60.10 feet); Thence on a line not tangent to the last
described course, North 89°46'54" East a distance of 428.51 feet; Thence South
00°13'06" East a distance of 60.00 feet to the Point of Beginning.

OFF SITE SANITARY SEWER EASEMENT QUAIL SPRINGS OFFICE PARK NORTH, granted in
Warranty Deed recorded in Book 7299, Page 1219, and being more particularly
described as follows:

A tract of land lying in the North Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma,
and being more particularly described as follows: COMMENCING at Southeast Corner
of the Northeast Quarter of said Section 12; Thence South 89°36'10" West, along
the South Line of said Northeast Quarter, a distance of 1320.00 feet; Thence
North 00°13'06" West a distance of 496.00 feet to the Point of the Beginning;
Thence South 89°46'54" West a distance of 20.00 feet; Thence North 00°13'06"
West a distance of 673.94 feet; Thence North 89°36'08" East a distance of 279.43
feet; Thence North 19°29'19" East a distance of 278.39 feet to a point on the
Southerly limits of a 20 foot Sanitary Sewer Easement in favor of the City of
Oklahoma City recorded in Book 3929 at Page 122; Thence South 70°30'41" East a
distance of 15.00 feet; Thence South 19°29'19" West a distance of 288.91 feet;
Thence South 89°36'08" West a distance of 270.00 feet; Thence South 00°13'06"
East a distance of 659.00 feet to the Point of Beginning.

AND

ON SITE STORM SEWER EASEMENT LUCENT TECHNOLOGIES, ADDITIONAL PARKING QUAIL
SPRINGS OFFICE PARK NORTH, granted in Warranty Deed recorded in Book 7299, Page
1219, and being more particularly described as follows:

A tract of land lying in the North Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma,
and being more particularly described as follows: COMMENCING at Southeast Corner
of the Northeast Quarter of said Section 12; Thence South 89°36'10" West, along
the South Line of said Northeast Quarter, a distance of 1320.00 feet; Thence
North 00°13'06" West a distance of 556.00 feet; Thence South 89°46'54" West a
distance of 20.00 feet to the Point of Beginning; Thence continuing South
89°46'54" West a distance of 20.00 feet; Thence North 00°13'06" West a distance
of 20.00 feet; Thence North 89°46'54" East a distance of 20.00 feet; Thence
South 00°13'06" East a distance of 20.00 feet to the Point of Beginning.

 

Exhibit “A”-2



--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

LIST OF PERSONAL PROPERTY

None.

 

Exhibit “B”-1



--------------------------------------------------------------------------------

 

EXHIBIT “C”

LIST OF COMMISSION AGREEMENTS

AND EXISTING MANAGEMENT AGREEMENT

 

I.

Commission Agreements Entered Into By Seller During Its Ownership of Property:

None.

 

II.

Commission Agreements Not Entered Into By Seller, But Affecting the Property:

None.

 

III.

Management Agreement:

 

One management agreement with an entity affiliated with Seller that shall be
terminated prior to Closing.

 

IV.

List of Tenants and Prospective Tenants for Which Commissions Will be Payable By
Purchaser Post-Closing if a Lease (or Expansion, Renewal or Extension) is
Entered Into Within 90 Days After Closing Date:

None.

 

Exhibit “C”-1



--------------------------------------------------------------------------------

 

EXHIBIT “D”

FORM OF ESCROW AGREEMENT

EARNEST MONEY ESCROW AGREEMENT

ESCROW NO.___________________

This is an ESCROW AGREEMENT, made the day and year written below, by and
between: CHICAGO TITLE INSURANCE COMPANY (“Escrow Agent”), and
_____________________________ (“Buyer”) and _____________________________
(“Seller”).

Whereas Buyer and Seller are parties under a certain contract for the sale of
certain real property known as _____________________________; and

Whereas Buyer and Seller have requested Chicago Title Insurance Company to act
as Escrow Agent to hold the earnest money agreed to therein (hereafter
“Deposit”), in accordance with the terms and provisions of this Earnest Money
Escrow Agreement.

Now, therefore, in consideration of the promises and undertakings herein made,
and the proposed issuance of a title insurance policy (or policies) underwritten
by Escrow Agent, it is agreed that:

 

1.

Buyer and Seller hereby appoint Chicago Title Insurance Company as Escrow Agent,
hereunder, and the Deposit is hereby delivered to Escrow Agent, who by signing
below acknowledges its receipt, in the form of a check, dated
____________________, and payable to Escrow Agent, or wire transfer in the
amount of $_______________; such receipt is made subject to Conditions of Escrow
attached hereto.

 

2.

Escrow Agent SHALL HOLD THE DEPOSIT UNTIL WRITTEN RELEASE DISBURSEMENT
INSTRUCTIONS ARE RECEIVED FROM BUYER AND SELLER.

 

3.

Escrow Agent is hereby authorized to and directed to invest the Deposit in the
name of Buyer, by Chicago Title Insurance Company as Escrow Agent as follows:

 

  a.

Deposits will be invested in a government insured interest-bearing account
satisfactory to Buyer (“Depository”) and upon receipt of Escrow Agent’s
Investment of Escrow Funds form, unless otherwise requested.

 

  b.

The Deposit shall not be commingled with any other funds of Escrow Agent or
others.

 

  c.

There shall be no penalties for early withdrawal upon such account.

 

4.

Interest shall be payable at the time the Deposit is disbursed in accordance
with the terms of the Escrow Agreement and written release/disbursement
instructions; and

 

Exhibit “D”-1



--------------------------------------------------------------------------------

 

5.

All investments will be made in the regular course of business. To be entitled
to same day investment (assuming good funds are provided) the Deposit must be
received by noon; otherwise, such funds will be deposited on the next business
day.

 

6.

Escrow Agent shall have NO OBLIGATION TO INVEST the deposit unless and until a
satisfactory federal tax identification number is provided to the Escrow Agent,
in writing or in the space below:

FEDERAL TAX I.D. NO._____________________________

TAXPAYER NAME:________________________________

 

7.

The investment shall be subject to the rules, regulations, policies and
procedures of said Depository.

Agreed to this ______ day of ________________, 20___.

 

ESCROW AGENT:

CHICAGO TITLE INSURANCE COMPANY

 

BY:______________________________

TITLE: ___________________________

Address: __________________________

_________________________________

  

BUYER:__________________________

BY:______________________________

Address: __________________________

_________________________________

 

SELLER: _________________________

BY:______________________________

Address: __________________________

_________________________________

 

Exhibit “D”-2



--------------------------------------------------------------------------------

 

CONDITIONS OF ESCROW

Escrow Agent accepts this undertaking subject to these Conditions of Escrow:

1.    The Deposit may be processed for collection in the normal course of
business by Escrow Agent. Escrow Agent shall not be accountable for any
incidental benefit which may be attributable to the funds so deposited unless
the loss or impairment to the benefit is due to the negligence or willful
misconduct of Escrow Agent.

2.    Escrow Agent shall not be liable for any loss caused by the failure,
suspension, bankruptcy or dissolution of the Depository;

3.    Escrow Agent shall not be liable for loss or damage resulting from:

  a.

any good faith act or forbearance of Escrow Agent;

  b.

any default, error, action or omission of any party, other than the Escrow
Agent;

  c.

any defect in the title to any property unless such loss is covered under a
policy of title insurance issued by the Escrow Agent;

  d.

the expiration of any time limit or other delay which is not solely caused by
the failure of Escrow Agent to proceed in its ordinary course of business, and
in no event where such time limit is not disclosed in writing to the Escrow
Agent;

  e.

the lack of authenticity of any writing delivered to Escrow Agent or of any
signature thereto, or the lack of authority of the signatory to sign such
writing;

  f.

Escrow Agent’s compliance with all attachments, writs, orders, judgments, or
other legal process issued out of any court;

  g.

Escrow Agent’s assertion or failure to assert any cause of action or defense in
any judicial or administrative proceeding;

  h.

Any loss or damage which arises after the Deposit has been disbursed in
accordance with the terms of this Agreement.

4.    Escrow Agent shall be fully indemnified by the parties hereto for all its
expenses, costs and reasonable attorney’s fees incurred in connection with any
interpleader action which Escrow Agent may file, in its sole discretion, to
resolve any dispute as to the Deposit; or which may be filed against the Escrow
Agent. Escrow Agent may not deduct any costs from the Deposit.

5.    If Escrow Agent is made a party to any judicial, non-judicial or
administrative action, hearing or process based on acts of any of the other
parties hereto and not on the malfeasance and/or negligence of Escrow Agent in
performing its duties hereunder, the party/parties whose alleged acts are a
basis for such proceedings shall indemnify, save and hold Escrow Agent harmless
from said expenses, costs and fees so incurred.

6.    The Company’s fee for acting as Escrow Agent is shown on its Escrow
Services and Charges which is available upon request. These fees, which may be
paid in advance, are the joint and several obligation of each party to any
agreement, sales contract or other writing forming the basis for this escrow
undertaking.

7.    Notwithstanding anything contained herein to the contrary, all
controversies, issues, interpretation and other matters relating in any way to
the escrow called for hereunder shall be interpreted and governed by the laws of
the state of Georgia.

 

Exhibit “D”-3



--------------------------------------------------------------------------------

8.    In the event of any conflict between the terms any provisions of these
Conditions of Escrow and the terms and provisions of the Agreement or other
document to which this is attached, the terms and provisions of these Conditions
of Escrow shall prevail.

9.    With respect to all indemnities contained herein, Escrow Agent shall be
fully indemnified by the other parties hereto and such parties shall hold Escrow
Agent harmless from all damages, costs, claims and expenses arising from Escrow
Agent’s performance of its duties hereunder, including reasonable attorneys
fees, except for those damages, costs, claims and expenses resulting from the
negligence or willful misconduct of the Escrow Agent.

 

Exhibit “D”-4



--------------------------------------------------------------------------------

 

EXHIBIT “E”

LIST OF LEASES

Avaya Inc.

1.    Net Lease Agreement dated May 30, 1997, between Wells Development
Corporation (“Wells”) (predecessor-in-interest to Landlord) and Lucent
Technologies Inc. (“Lucent”).

2.    Commencement Date Agreement dated January 5, 1998, between Wells and
Lucent.

3.    First Amendment to Net Lease Agreement dated March 30, 1998, between Wells
and Lucent.

4.    Letter agreement dated September 25, 1998, between Wells and Lucent.

5.    Assignment of Tenant’s Interest in Lease dated effective as of
September 30, 2000, by Lucent to Avaya Inc. (“Avaya”).

6.    Second Amendment to Net Lease Agreement dated as of December 17, 2007,
between Seller (“Landlord”), and Avaya.

7.    Third Amendment to Net Lease Agreement dated August 24, 2009, between
Landlord and Avaya.

8.    Letter agreement dated December 10, 2009, between Landlord and Avaya.

 

Exhibit “E”-1



--------------------------------------------------------------------------------

 

EXHIBIT “F”

EXCEPTION SCHEDULE

None.

 

Exhibit “F”-1



--------------------------------------------------------------------------------

 

EXHIBIT “G”

LIST OF OPERATING AGREEMENTS

None.

 

Exhibit “G”-1



--------------------------------------------------------------------------------

 

EXHIBIT “H”

FORM OF TENANT ESTOPPEL CERTIFICATE

September ____, 2010

Moriah Real Estate Company, LLC

303 West Wall Street, Suite 1500

Midland, Texas 79704

Attention: Mr. Tod A. Brown, Senior Vice President

 

  Re:

Lease at 14400 Hertz Quail Springs Parkway, Oklahoma City, Oklahoma (the
“Property”)

Ladies and Gentlemen:

The undersigned certifies to Moriah Real Estate Company, LLC, a Texas limited
liability company (together with its successors, assigns and lenders, “Moriah”)
and agrees with Moriah, as a potential purchaser of the referenced property
and/or as a mortgage lender with respect to the Property, that all of the
following are true and correct as of the date of this estoppel certificate:

1.          The undersigned is the tenant (“Tenant”) under a lease dated May 30,
1997 (the “Lease”) naming The Fund IX, Fund X, Fund XI and REIT Joint Venture as
landlord (together with any predecessors, successors and/or assigns, the
“Landlord”) for suite no. 100 (the “Leased Premises”), located at the Property.

2.          The Lease is in full force and effect. The Lease has not been
amended, modified or supplemented except as reflected in paragraph 12 below.
There are no agreements or understandings, whether written or oral, between
Tenant and Landlord with respect to the Lease, the Leased Premises or the
Property except as reflected in paragraph 12 below.

3.          Tenant has accepted possession of and occupies the entire Leased
Premises under the Lease. The term of the Lease expires on January 31, 2015.

4.          The monthly fixed, minimum or basic rent under the Lease is
$63,142.88 and has been paid through the month of September ____, 2010. All
additional rent, percentage rent, Tenant’s proportionate share of real estate
taxes and insurance, common area maintenance charges, contributions to any
merchant’s association or promotional fund and all other sums or charges due and
payable under the Lease by Tenant have been paid in full. No rents or other
charges have been paid for more than one (1) month in advance of the due date
thereof.

 

0-1



--------------------------------------------------------------------------------

 

5.          The amount of the security deposit held by the Landlord under the
Lease is $0.00.

6.          To the best of Tenant’s knowledge, both Tenant and Landlord have
performed all of their respective obligations under the Lease and Tenant has no
knowledge of any event which with the giving of notice, the passage of time, or
both, would constitute a default by Landlord under the Lease.

7.          Tenant has no unresolved claims against Landlord and claims no
offset or defense to enforcement of any of the terms of the Lease.

8.          All improvements required to be completed by Landlord have been
completed and there are no sums due to Tenant from Landlord.

9.          Tenant has not assigned the Lease and has not subleased the Leased
Premises or any part thereof.

10.        Tenant has no right or option pursuant to the Lease or otherwise to
purchase all or any part of the Leased Premises or the Property. Tenant does not
have any right or option for additional space in the Property.

11.        No voluntary actions or, to Tenant’s best knowledge, involuntary
actions are pending against Tenant under the bankruptcy laws of the United
States or any state thereof.

12.        Attached hereto as Exhibit A is a true copy of the Lease and all
amendments, modifications and supplements thereto, including the following:

 

  a.

Commencement Date Agreement dated January 5, 1998;

 

  b.

First Amendment to Net Lease Agreement dated March 30, 1998;

 

  c.

Letter Agreement dated September 25, 1998;

 

  d.

Assignment of Tenant’s Interest in Lease dated effective as of September 30,
2000;

 

  e.

Second Amendment to Net Lease Agreement dated December 17, 2007;

 

  f.

Third Amendment to Net Lease Agreement dated August 24, 2009; and

 

  g.

Letter Agreement (Optional Termination Payment Calculation) dated December 10,
2009.

13.        Tenant has not received notice of any assignment, hypothecation,
mortgage or pledge of Landlord’s interest in the Lease or the rents or other
amounts payable thereunder.

The undersigned individual hereby certifies that he or she is duly authorized to
sign, acknowledge and deliver this letter on behalf of Tenant.

 

Exhibit “H”-2



--------------------------------------------------------------------------------

 

Tenant acknowledges that Moriah will rely on this letter in purchasing the
Property and/or in making one or more loans secured by the Property. The
information contained in this letter shall be for the benefit of and can be
relied upon without limitation by Landlord and any such purchaser and/or any
mortgage lender.

Notwithstanding any other provision of this certificate to the contrary, nothing
herein shall be construed as a waiver of (i) any right which Tenant may have to
audit any payments made under the Lease, (ii) any right to claim that any such
payments were not properly charged or calculated in accordance with the Lease,
or (iii) any right to recover from the applicable present, former or future
landlord (including Landlord) any such payments made to such landlord which were
in excess of the amount properly due under the Lease.

 

Very truly yours, Avaya Inc., a Delaware corporation By:      

Name: Courtney Mezinis

Title: Director-AGRE

 

Exhibit “H”-3



--------------------------------------------------------------------------------

 

Exhibit A

to Tenant Estoppel Certificate

Copy of Lease and Amendments

 

Exhibit “H”-4



--------------------------------------------------------------------------------

 

EXHIBIT “I”

PROPERTY TAX APPEALS

None.

 

Exhibit “I”-1



--------------------------------------------------------------------------------

 

EXHIBIT “J”

TENANT INDUCEMENT COSTS AND LEASING COMMISSIONS

RE CURRENT TENANTS FOR WHICH SELLER IS RESPONSIBLE

None.

 

Exhibit “J”-1



--------------------------------------------------------------------------------

 

SCHEDULE 1

FORM OF SPECIAL WARRANTY DEED

 

After recording return to:

 

___________________

___________________

___________________

 

 

(This space reserved for recording information)

 

SPECIAL WARRANTY DEED

_________________________ (“Grantor”), in consideration of $10.00 and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, does hereby grant, bargain, sell, transfer, and convey unto
___________________________ having a mailing address of ________________________
(“Grantee”), the real property in _______________ County, Oklahoma, described on
the attached Exhibit A, together with all improvements and appurtenances (the
“Property”), LESS AND EXCEPT all interests in oil, gas and other minerals
previously reserved or conveyed of record, and warrants title to the same to be
free, clear, and discharged of and from all former grants, charges, taxes,
judgments, liens, and encumbrances of whatsoever nature granted or created by,
through, or under Grantor, but not otherwise, and in any event excluding from
this warranty the matters set forth on the attached Exhibit B.

TO HAVE AND TO HOLD the Property unto Grantee, its successors and assigns,
forever.

EXECUTED and delivered as of ______________, 2010.

 

_____________________________ By:  

__________________________________________

 

Name:_____________________________________

Title:______________________________________

 

Schedule 1-1



--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

 

STATE OF OKLAHOMA

       )                )         SS:

COUNTY OF ____________

       )        

This instrument was acknowledged before me this _____ day of ___________, 2010
by __________________________, as ______________ of __________________________.

 

(SEAL)  

__________________________________________

  Notary Public   Commission Number:_________________________   My Commission
Expires:______________________

 

Schedule 1-2



--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION

 

Schedule 1-3



--------------------------------------------------------------------------------

 

EXHIBIT B

PERMITTED EXCEPTIONS

 

Schedule 1-4



--------------------------------------------------------------------------------

 

SCHEDULE 2

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES

AND SECURITY DEPOSITS

ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (“Assignment”) is
made and entered into as of the ______ day of _____________, 201__, by and
between _________________________, a _______________ (“Assignor”), and
_________________________, a _______________ (“Assignee”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as “_______________ ” located in
__________, __________ County, __________, and more particularly described on
Exhibit “A” attached hereto (the “Property”) ; and

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor’s right, title and interest in and to certain
leases affecting the Property, together with the security deposits, and, subject
to the terms and conditions hereof, Assignee desires to assume Assignor’s
obligations in respect of said leases and security deposits obligations;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, Assignee’s purchase of the
Property and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by Assignor and Assignee, Assignor
and Assignee hereby covenant and agree as follows:

1.        Assignor hereby unconditionally and absolutely assigns, transfers,
sets over and conveys to Assignee, without warranty or representation of any
kind, express or implied, except as set forth below and except for any warranty
or representation contained in that certain Purchase and Sale Agreement dated
_______________, 20__, between Assignor and Assignee (the “Contract”),
applicable to the property assigned herein, all of Assignor’s right, title and
interest in, to and under (a) those certain leases set forth on Exhibit “B”
attached hereto and by this reference made a part hereof affecting or relating
to the Property or the improvements thereon (the “Leases”), and (b) those
certain tenant deposits presently held by Assignor and enumerated on Exhibit “B”
attached hereto (the “Security Deposits”), subject to the matters more
particularly described on Exhibit “D” attached hereto and made a part hereof.
Assignor shall be responsible for any obligations of Assignor under the Leases,
to the extent accruing prior to the date hereof.

2.        Assignee, by acceptance hereof, hereby assumes and agrees to perform
all of Assignor’s duties and obligations under the Leases arising from and after
the date hereof, including, without limitation, Assignor’s obligations to pay
leasing commissions due and

 

Schedule 2-1



--------------------------------------------------------------------------------

payable in respect of any renewal or expansion of any of the existing Leases, or
any new lease with a tenant under any of the Leases, after the date hereof
pursuant to the Commission Agreements, provided that any renewal or expansion of
any of the Existing Leases, or any new lease with a tenant under any of the
Leases that was entered into after the Effective Date of the Contract (as
defined therein) and prior to the date hereof was approved (or deemed approved)
by Purchaser as required in the Contract.

3.        All representations and warranties of Assignor made in the Contract in
respect of the Leases and the Security Deposits, as recertified to Assignee
pursuant to that certain Seller’s Certificate as to Representations of even date
herewith from Assignor to Assignee, shall survive for a period of one hundred
eighty (180) days from the date hereof, and upon the expiration thereof shall be
of no further force or effect except to the extent that with respect to any
particular alleged breach, Assignee shall give Assignor written notice prior to
the expiration of said one hundred eighty (180) day period of such alleged
breach with reasonable detail as to the nature of such breach and files an
action against Assignor with respect thereto within ninety (90) days after the
giving of such notice. Notwithstanding anything to the contrary contained in the
Contract or this Assignment, Assignor shall have no liability to Assignee for
the breach of any representation or warranty hereunder made in this Assignment
unless the loss resulting from Assignor’s various breaches of its
representations and warranties exceeds, in the aggregate, Fifteen Thousand and
No/100 Dollars ($15,000.00), in which event Assignor shall be liable for each
dollar of damages resulting from the breach or breaches of its representations
and warranties, but in no event shall Assignor’s total liability for any such
breach or breaches exceed, in the aggregate, two and one-half percent (2.5%) of
the Purchase Price (as defined in the Contract). In no event shall Assignor be
liable for, nor shall Assignee seek, any consequential, indirect or punitive
damages; and in no event whatsoever shall any claim for a breach of any
representation or warranty of Assignor be actionable or payable if the breach in
question results from or is based on a condition, state of facts or other matter
which was actually known to Assignee prior to the date hereof.

4.        This Assignment shall inure to the benefit of and be binding upon
Assignor and Assignee, their respective legal representatives, successors and
assigns. This Assignment may be executed in counterparts, each of which shall be
deemed an original and all of such counterparts together shall constitute one
and the same Assignment.

 

Schedule 2-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.

 

ASSIGNOR:

                                                                             ,

a                                                                             

By:                                                                        

Name:                                                                   

Its:                                                                         

(CORPORATE SEAL) ASSIGNEE:

                                                                             ,

a                                                                            

By:                                                                        

Name:                                                                   

Title:                                                                     

                        (CORPORATE SEAL)

 

Schedule 2-3



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

 

Schedule 2-4



--------------------------------------------------------------------------------

Exhibit B

List of Leases and Security Deposits

 

Schedule 2-5



--------------------------------------------------------------------------------

 

Exhibit C

Lease Commission Agreements

 

Schedule 2-6



--------------------------------------------------------------------------------

 

EXHIBIT D

Permitted Exceptions

 

Schedule 2-7



--------------------------------------------------------------------------------

 

SCHEDULE 3

FORM OF BILL OF SALE TO PERSONAL PROPERTY

BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made and entered into as of the
             day of                     , 20    , by
                                        , a
                                         (“Seller”), for the benefit of
                                                                     , a
                                              (“Purchaser”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Seller has conveyed to
Purchaser certain improved real property commonly known as
“                            ” located in                 ,                     
County,                     , and more particularly described on Exhibit “A”
attached hereto (the “Property”); and

WHEREAS, in connection with said conveyance, Seller desires to transfer and
convey to Purchaser all of Seller’s right, title and interest in and to certain
tangible personal property, inventory and fixtures located in and used
exclusively in connection with the ownership, maintenance or operation of the
Property and the Improvements thereon;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Seller by Purchaser, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Seller and Purchaser, it is hereby agreed as follows:

1.        All capitalized terms not defined herein shall have the meanings
ascribed to such terms as set forth in that certain Purchase and Sale Agreement
dated as of                         , 201    , between Seller and Purchaser (the
“Sales Contract”).

2.        Seller hereby unconditionally and absolutely transfers, conveys and
sets over to Purchaser, without warranty or representation of any kind, express
or implied, all right, title and interest of Seller in any and all furniture
(including common area furnishings and interior landscaping items), carpeting,
draperies, appliances, personal property (excluding any computer software which
either is licensed to Seller or Seller deems proprietary), machinery, apparatus
and equipment owned by Seller and currently used exclusively in the operation,
repair and maintenance of the Land and Improvements and situated thereon,
including, without limitation, all of Seller’s right, title and interest in and
to those items of tangible personal property set forth on Exhibit “B” attached
hereto and all non-confidential books, records and files (excluding any
appraisals, budgets, strategic plans for the Property, internal analyses,
information regarding the marketing of the Property for sale, submissions
relating to Seller’s obtaining of corporate authorization, attorney and
accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller or Seller’s property manager
which Seller

 

Schedule 3-1



--------------------------------------------------------------------------------

deems proprietary) relating to the Land and Improvements (the “Personal
Property”). The Personal Property does not include any property owned by
tenants, contractors or licensees.

3.        The Personal Property is hereby transferred and conveyed subject to
those certain matters more particularly described on Exhibit “C” attached hereto
and made a part hereof.

4.        This Bill of Sale shall inure to the benefit of Purchaser, and be
binding upon Seller, and their respective legal representatives, transfers,
successors and assigns.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed under
seal as of this day and year first above written.

 

 

a                                                      
By:                                                                        Name:
   

Title:

   

 

Schedule 3-2



--------------------------------------------------------------------------------

 

Exhibit “A”

Legal Description

 

Schedule 3-3



--------------------------------------------------------------------------------

 

Exhibit “B”

List of Personal Property

 

Schedule 3-4



--------------------------------------------------------------------------------

 

Exhibit “C”

Permitted Encumbrances

 

Schedule 3-5



--------------------------------------------------------------------------------

 

SCHEDULE 4

FORM OF ASSIGNMENT AND ASSUMPTION OF OPERATING AGREEMENTS

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Assignment”) is made and entered
into as of the              day of                     , 20    , by and between
                                                 , a
                                                  (“Assignor”) and
                                                 , a
                                                  (“Assignee”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as “                    ” in
                    ,                      County,                     , and
more particularly described on Exhibit “A” attached hereto (the “Property”); and

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee, to the extent assignable, all of Assignor’s right, title and
interest in and to certain service contracts related to the Property, and to the
extent assignable, all guaranties and warranties given in connection with the
operation, construction, improvement, alteration or repair of the Property; and
Assignee desires to assume Assignor’s obligations under said service contracts;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the Premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:

1.        Assignor hereby unconditionally and absolutely assigns, transfers,
sets over and conveys to Assignee, to the extent assignable, and without
warranty or representation of any kind, express or implied, except as set forth
below and except for any warranty or representation contained in that certain
Purchase and Sale Agreement dated                     , 20    , between Assignor
and Assignee, (the “Contract”) applicable to the property assigned herein, all
of Assignor’s right, title and interest in, to and under those certain contracts
set forth on Exhibit “B” attached hereto and by this reference made a part
hereof (the “Service Contracts”), subject to the matters set forth on
Exhibit “C” attached hereto and by this reference made a part hereof. Assignor
agrees to perform any obligations of Assignor under the Service Contracts, to
the extent accruing prior to the date hereof.

2.        Assignee, by acceptance hereof, hereby assumes and agrees to perform
all of Assignor’s duties and obligations under the Service Contracts arising
from and after the date hereof.

 

Schedule 4-1



--------------------------------------------------------------------------------

 

3.        All representations and warranties of Assignor made in the Contract in
respect of the Service Contracts, as recertified to Assignee pursuant to that
certain Seller’s Certificate as to Representations of even date herewith from
Assignor to Assignee, shall survive for a period of one hundred eighty
(180) days from the date hereof, and upon the expiration thereof shall be of no
further force or effect except to the extent that with respect to any particular
alleged breach, Assignee shall give Assignor written notice prior to the
expiration of said one hundred eighty (180) day period of such alleged breach
with reasonable detail as to the nature of such breach and files an action
against Assignor with respect thereto within ninety (90) days after the giving
of such notice. Notwithstanding anything to the contrary contained in the
Contract or this Assignment, Assignor shall have no liability to Assignee for
the breach of any representation or warranty made in this Assignment unless the
loss resulting from Assignor’s various breaches of its representations and
warranties hereunder exceeds, in the aggregate, Fifteen Thousand and No/100
Dollars ($15,000.00), in which event Assignor shall be liable for each dollar of
damages resulting from the breach or breaches of its representations and
warranties, but in no event shall Assignor’s total liability for any such breach
or breaches exceed, in the aggregate, two and one-half percent (2.5%) of the
Purchase Price (as defined in the Contract). In no event shall Assignor be
liable for, nor shall Assignee seek, any consequential, indirect or punitive
damages; and in no event whatsoever shall any claim for a breach of any
representation or warranty of Assignor be actionable or payable if the breach in
question results from or is based on a condition, state of facts or other matter
which was actually known to Assignee prior to the date hereof.

4.        This Assignment shall inure to the benefit and be binding upon
Assignor and Assignee and their respective legal representatives, successors and
assigns.

IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.

 

ASSIGNOR:

 

 

a                                                                             

 

By:                                                                         

Name:                                                                    

Title:                                                                     

 

Schedule 4-2



--------------------------------------------------------------------------------

 

ASSIGNEE:                                                                      
        , a                             
                                               

 

By:                                                                         

Name:                                                                    

Title:                                                                     

            (CORPORATE SEAL)

 

Schedule 4-3



--------------------------------------------------------------------------------

 

Exhibit A

Legal Description

 

Schedule 4-4



--------------------------------------------------------------------------------

 

Exhibit B

Assigned Contracts

 

Schedule 4-5



--------------------------------------------------------------------------------

 

Exhibit C

Permitted Exceptions

 

Schedule 4-6



--------------------------------------------------------------------------------

 

SCHEDULE 5

FORM OF GENERAL ASSIGNMENT OF

SELLER’S INTEREST IN INTANGIBLE PROPERTY

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (“Assignment”) is made and entered into as of the
         day of                     , 20    , by
                                        , a
                                              (“Assignor”) to
                                        , a
                                         (“Assignee”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as
“                                         ” located in                     ,
                     County,                     , and more particularly
described on Exhibit “A” attached hereto and made a part hereof (the
“Property”); and

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor’s right, title and interest (if any) in and
to all assignable tradenames, entitlements and other intangible property used
and owned by Assignor (if any) in connection with the Property, subject to the
matters set forth on Exhibit “B” attached hereto and made a part hereof;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:

1.        Assignor hereby unconditionally and absolutely assigns, transfers,
sets over and conveys to Assignee, to the extent assignable, and without
warranty or representation of any kind, express or implied, except as set forth
below and except for any warranty or representation contained in that certain
Purchase and Sale Agreement dated as of
                                        , 20    , between Assignor and Assignee
(the “Contract”) applicable to the property assigned herein, all of Assignor’s
right, title and interest (if any) in and to all intangible property, if any,
owned by Assignor related to the real property and improvements constituting the
Property (excluding any computer software which either is licensed to Assignor
or Assignor deems proprietary), including, without limitation, Assignor’s rights
and interests in and to the following (i) all assignable plans and
specifications and other architectural and engineering drawings for the Land and
Improvements (as defined in the Contract); (ii) all assignable warranties or
guaranties given or made in respect of the Improvements or Personal Property (as
defined in the Contract); (iii) all transferable consents, authorizations,
variances or waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or

 

Schedule 5-1



--------------------------------------------------------------------------------

other entity or instrumentality solely in respect of the Land or Improvements;
and (iv) all trade names, trade marks and other identifying material associated
with the Land and the Improvements (collectively, the “Intangible Property”).

2.        All representations and warranties of Assignor made in the Contract in
respect of the Intangible Property, as recertified to Assignee pursuant to that
certain Seller’s Certificate as to Representations of even date herewith from
Assignor to Assignee, shall survive for a period of one hundred eighty
(180) days from the date hereof, and upon the expiration thereof shall be of no
further force or effect except to the extent that with respect to any particular
alleged breach, Assignee shall give Assignor written notice prior to the
expiration of said one hundred eighty (180) day period of such alleged breach
with reasonable detail as to the nature of such breach and files an action
against Assignor with respect thereto within ninety (90) days after the giving
of such notice. Notwithstanding anything to the contrary contained in the
Contract or this Assignment, Assignor shall have no liability to Assignee for
the breach of any representation or warranty made in this Assignment unless the
loss resulting from Assignor’s breach of its representations and warranties
hereunder exceeds, in the aggregate, Fifteen Thousand and No/100 Dollars
($15,000.00), in which event Assignor shall be liable for each dollar of damages
resulting from the breach or breaches of its representations and warranties, but
in no event shall Assignor’s total liability for any such breach or breaches
exceed, in the aggregate, two and one-half percent (2.5%) of the Purchase Price
(as defined in the Contract). In no event shall Assignor be liable for, nor
shall Assignee seek, any consequential, indirect or punitive damages; and in no
event whatsoever shall any claim for a breach of any representation or warranty
of Assignor be actionable or payable if the breach in question results from or
is based on a condition, state of facts or other matter which was actually known
to Assignee prior to the date hereof.

3.        This Assignment shall inure to the benefit and be binding upon
Assignor and Assignee and their respective legal representatives, successors and
assigns.

IN WITNESS WHEREOF, the duly authorized representative of Assignor has caused
this Assignment to be properly executed under seal as of this day and year first
above written.

 

ASSIGNOR:                              
                                                , a                             
                                               

By:                                                                         

Name:                                                                    

Title:                                                                      

 

Schedule 5-2



--------------------------------------------------------------------------------

 

Exhibit “A”

Legal Description

 

Schedule 5-3



--------------------------------------------------------------------------------

 

Exhibit “B”

Permitted Exceptions

 

Schedule 5-4



--------------------------------------------------------------------------------

 

SCHEDULE 6

FORM OF SELLER’S AFFIDAVIT

(FOR PURCHASER’S TITLE INSURANCE PURPOSES)

SELLER’S AFFIDAVIT

STATE OF ____________

COUNTY OF __________

Personally appeared before me, the undersigned deponent who being duly sworn,
deposes and says on oath the following to the best of his knowledge and belief:

1.      That the undersigned is the _______________ of
_________________________, a _______________ (hereinafter referred to as
“Owner”) and as such officer of the Owner, the undersigned has personal
knowledge of the facts sworn to in this Affidavit.

2.      That Owner is the owner of certain real property located in __________
County, __________, being described on EXHIBIT A, attached hereto and made a
part hereof (hereinafter referred to as the “Property”), subject to those
matters set forth on EXHIBIT B, attached hereto and made a part hereof.

3.      That Owner is in possession of the Property, and to the best knowledge
and belief of the undersigned, no other parties have any claim to possession of
the Property, except as set forth on EXHIBIT B hereto.

4.      That the undersigned is not aware of and has received no notice of any
pending suits, proceedings, judgments, bankruptcies, liens or executions against
the Owner which affect title to the Property except for any matters set forth on
EXHIBIT B-1 hereto.

5.      That except as may be set forth on EXHIBIT B hereto, there are no unpaid
or unsatisfied security deeds, mortgages, claims of lien, special assessments
for sewer or streets, or ad valorem taxes which constitute a lien against the
Property or any part thereof.

6.      That, except as may be set forth on EXHIBIT C attached hereto and made a
part hereof, no improvements or repairs have been made upon the Property at the
instance of Owner within the ninety-five (95) days immediately preceding the
date hereof for which the cost has not been paid; and, except as may be set
forth on EXHIBIT C hereto, there are no outstanding bills for labor or materials
used in making improvements or repairs on the Property at the instance of Owner
or for services of architects, surveyors, or engineers incurred in connection
therewith at the instance of Owner.

 

Schedule 6-1



--------------------------------------------------------------------------------

 

7.      That Owner is not a foreign person, a foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in the
Internal Revenue Code. The federal employer identification number of the Owner
is _______________ and Owner’s address is 6200 The Corners Parkway, Suite 250,
Atlanta, Georgia 30092. This statement is made by the undersigned in compliance
with Section 1445 of the Internal Revenue Code to exempt any transferee of the
Property from withholding the tax required upon a foreign transferor’s
disposition of a U.S. real property interest

8.      That, except for ______________________ (hereinafter referred to as
“Broker”) engaged by Owner in connection with the sale of the Property to
_____________________, a ____________________ (hereinafter referred to as
“Purchaser”) and those certain leasing agents (hereinafter referred to as the
“Leasing Agents”) set forth on EXHIBIT D attached hereto and made a part hereof
in connection with certain brokers’ commission agreements, Owner has not engaged
any “broker’s” services (as defined in O.C.G.A. § 44-14-601) with regard to the
purchase, sale, management, lease, option or other conveyance of any interest in
the Property; as to Broker, the Closing Statement executed in connection with
the sale of the Property to Purchaser reflects payment in full satisfaction of
all amounts owed to Broker with respect to the Property; as to the Leasing
Agents, all amounts owed to the Leasing Agents through the date hereof have been
paid in full as of the date hereof; and as of the date hereof, Owner has not
received any notice of lien from Broker, any of the Leasing Agents or any other
real estate broker, salesman, agent or similar person relating to the Property.

9.      That to Owner’s knowledge there are no boundary disputes affecting the
Property.

10.    That this Affidavit is made to induce ____________________ Title
Insurance Company to insure title to the Property, without exception other than
as set forth on EXHIBIT B hereto, relying on information in this document.

Sworn to and subscribed before me,

this _____ day of ____________, 201__.

 

                (SEAL)           

 

   Notary Public

My Commission Expires:

 

  

 

(NOTARIAL SEAL)

 

Schedule 6-2



--------------------------------------------------------------------------------

 

EXHIBIT A

Legal Description

 

Schedule 6-3



--------------------------------------------------------------------------------

 

EXHIBIT B

Existing Encumbrances

 

Schedule 6-4



--------------------------------------------------------------------------------

 

EXHIBIT B-1

List of any Pending Actions regarding Tenant Matters

 

Schedule 6-5



--------------------------------------------------------------------------------

 

EXHIBIT C

List of any Contractors, Materialmen or Suppliers Not Yet Paid in Full

 

Schedule 6-6



--------------------------------------------------------------------------------

 

EXHIBIT D

Leasing Commission Agreements

 

Schedule 6-7



--------------------------------------------------------------------------------

 

SCHEDULE 7

FORM OF SELLER’S CERTIFICATE

(AS TO SELLER’S REPRESENTATIONS AND WARRANTIES)

SELLER’S CERTIFICATE AS TO REPRESENTATIONS

THIS SELLER’S CERTIFICATE AS TO REPRESENTATIONS (this “Certificate”) is given
and made by _________________________, a _______________ (“Seller”), this ___
day of ______________, 20__, for the benefit of _________________________, a
_______________ (“Purchaser”).

Pursuant to the provisions of that certain Purchase and Sale Agreement , dated
as of _______________, 20__, between Seller and Purchaser (the “Contract”), for
the purchase and sale of certain real property commonly known as
“_______________” located in __________, __________ County, __________, and more
particularly described on EXHIBIT “A” attached hereto and made a part hereof
(the “Property”), Seller certifies that except as may be set forth to the
contrary in EXHIBIT “B” attached hereto and made a part hereof, all of the
representations and warranties of Seller contained in the Contract remain true
and correct in all material respects as of the date hereof; and

The representations and warranties contained herein shall survive for a period
of one hundred eighty (180) days after the date hereof, and upon the expiration
thereof shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, Purchaser shall give Seller written
notice prior to the expiration of said one hundred eighty (180) day period of
such alleged breach with reasonable detail as to the nature of such breach and
files an action against Seller with respect thereto within ninety (90) days
after the giving of such notice. Notwithstanding anything to the contrary
contained in the Contract or this Certificate, Seller shall have no liability to
Purchaser for the breach of any representation or warranty made in this
Certificate unless the loss resulting from Seller’s various breaches of its
representations and warranties hereunder exceeds, in the aggregate, Fifteen
Thousand and No/100 Dollars ($15,000.00), in which event Seller shall be liable
for each dollar of damages resulting from the breach or breaches of its
representations and warranties, but in no event shall Seller’s total liability
for any such breach or breaches exceed, in the aggregate, two and one-half
percent (2.5%) of the Purchase Price (as defined in the Contract). In no event
shall Seller be liable for, nor shall Purchaser seek, any consequential,
indirect or punitive damages; and in no event whatsoever shall any claim for a
breach of any representation or warranty of Seller be actionable or payable if
the breach in question results from or is based on a condition, state of facts
or other matter which was actually known to Purchaser prior to the date hereof.

[signatures begin on next page]

 

Schedule 7-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has caused this Certificate to be executed by its
duly authorized representative as of the day and year first above written.

 

____________________________________,

a _______________________ By: _________________________________ Name:  

_______________________________

Title:

 

_______________________________

 

Schedule 7-2



--------------------------------------------------------------------------------

 

EXHIBIT “A”

LEGAL DESCRIPTION

 

Schedule 7-3



--------------------------------------------------------------------------------

 

EXHIBIT “B”

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

Schedule 7-4



--------------------------------------------------------------------------------

 

SCHEDULE 8

FORM OF SELLER’S FIRPTA AFFIDAVIT

CERTIFICATION OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by _________________________, a
_______________ (the “Seller”), the Seller hereby certifies as follows:

1.        The Seller is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

2.        The Seller’s U.S. employer identification number is _______________;
and

3.        The Seller’s office address is 6200 The Corners Parkway, Suite 250,
Atlanta, Georgia 30092.

The undersigned understands that this Certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

This Certificate is made with the knowledge that ____________________________,
a________________________, will rely upon this Certificate in purchasing that
certain real property from Seller more particularly described on Exhibit A
attached hereto.

Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief, it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Seller.

 

Date:________________, 20__

  ______________________________________(Seal)  
By:________________________________________

THIS CERTIFICATION MUST BE RETAINED UNTIL THE END OF THE FIFTH TAXABLE YEAR
FOLLOWING THE TAXABLE YEAR IN WHICH THE TRANSFER TAKES PLACE.

 

Schedule 8-1



--------------------------------------------------------------------------------

 

SCHEDULE 9

FORM OF PURCHASER’S CERTIFICATE

(AS TO PURCHASER’S REPRESENTATIONS AND WARRANTIES)

PURCHASER’S CERTIFICATE AS TO REPRESENTATIONS

THIS PURCHASER’S CERTIFICATE AS TO REPRESENTATIONS (this “Certificate”) is given
and made by _________________________ (“Purchaser”), this ___ day of
______________, 20__, for the benefit of _________________________, a
_______________ (“Seller”).

Pursuant to the provisions of that certain Purchase and Sale Agreement, dated as
of _______________, 201__, between Seller and Purchaser (the “Contract”), for
the purchase and sale of certain real property commonly known as
“_______________” located in __________, __________ County, __________, and more
particularly described on EXHIBIT “A” attached hereto (the “Property”),
Purchaser certifies that except as may be set forth to the contrary in
EXHIBIT “B” attached hereto and made a part hereof, all of the representations
and warranties of Purchaser contained in the Contract remain true and correct in
all material respects as of the date hereof; and

The representations and warranties contained herein shall survive for a period
of one hundred eighty (180) days after the date hereof, and upon the expiration
thereof shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, Seller shall give Purchaser written
notice prior to the expiration of said one hundred eighty (180) day period of
such alleged breach with reasonable detail as to the nature of such breach and
files an action against Purchaser with respect thereto within ninety (90) days
after the giving of such notice. Notwithstanding anything to the contrary
contained in the Contract or this Certificate, Purchaser shall have no liability
to Seller for the breach of any representation or warranty made in this
Certificate unless the loss resulting from Purchaser’s various breaches of its
representations and warranties hereunder exceeds, in the aggregate, Fifteen
Thousand and No/100 Dollars ($15,000.00), in which event Purchaser shall be
liable for each dollar of damages resulting from the breach or breaches of its
representations and warranties, but in no event shall Purchaser’s total
liability for any such breach or breaches exceed, in the aggregate, two and
one-half percent (2.5%) of the Purchase Price (as defined in the Contract). In
no event shall Purchaser be liable for, nor shall Seller seek, any
consequential, indirect or punitive damages; and in no event whatsoever shall
any claim for a breach of any representation or warranty of Purchaser be
actionable or payable if the breach in question results from or is based on a
condition, state of facts or other matter which was actually known to Seller
prior to the date hereof.

IN WITNESS WHEREOF, Purchaser has caused this Certificate to be executed by its
duly authorized representative as of the day and year first above written.

“PURCHASER”

 

Schedule 9-1



--------------------------------------------------------------------------------

 

___________________________________,

a _______________________ By: ________________________________

Name:  

______________________________

Title:

 

_______________________________

                                                 (CORPORATE SEAL)

 

Schedule 9-2



--------------------------------------------------------------------------------

 

EXHIBIT “A”

LEGAL DESCRIPTION

 

Schedule 9-3



--------------------------------------------------------------------------------

 

EXHIBIT “B”

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

Schedule 9-4



--------------------------------------------------------------------------------

 

SCHEDULE 10

WDC DEED

 

After recording return to:

 

Jackson Walker L.L.P.

1401 McKinney Street, Suite 1900

Houston, Texas 77010

Attention: Kurt Nondorf

 

 

(This space reserved for recording information)

 

SPECIAL WARRANTY DEED

Wells Development Corporation, a Georgia corporation (“Grantor”) and The Fund
IX, Fund X, Fund XI and REIT Joint Venture, a Georgia joint venture
(collectively, “Grantee”) previously entered into that certain Agreement for
Purchase and Sale of Real Property dated May 30, 1997 (as amended, the
“Agreement”). Pursuant to the Agreement, Grantor and Grantee consummated the
sale of the Property (defined below) on June 24, 1998 (the “Effective Date”) and
the deed conveying the Property (defined below) from Grantor to Grantee (the
“Deed”) was delivered to Grantee on the Effective Date. However, subsequent to
the Effective Date, the Deed was lost and therefore not recorded. Grantor has
therefore executed and acknowledged this Special Warranty Deed as evidence of
Grantor’s sale to Grantee on the Effective Date, for recordation purposes.

Grantor, in consideration of $10.00 and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, does hereby grant,
bargain, sell, transfer, and convey unto Grantee, having a mailing address of
6200 The Corners Parkway, Norcross, Georgia 30092, the real property in Oklahoma
County, Oklahoma, described on the attached Exhibit A, together with all
improvements and appurtenances (the “Property”), LESS AND EXCEPT all interests
in oil, gas and other minerals previously reserved or conveyed of record, and
warrants title to the same to be free, clear, and discharged of and from all
former grants, charges, taxes, judgments, liens, and encumbrances of whatsoever
nature granted or created by, through, or under Grantor, but not otherwise, and
in any event excluding from this warranty all matters of record affecting the
Property, insofar and only to the extent that such matters of record were valid,
subsisting and enforceable and applied to and covered the Property as of the
Effective Date.

TO HAVE AND TO HOLD the Property unto Grantee, its successors and assigns,
forever.

 

Schedule 10-1



--------------------------------------------------------------------------------

 

EXECUTED and delivered as of ______________, 2010, but to be effective as of the
Effective Date.

 

Wells Development Corporation By:  

__________________________________________

 

Name:_____________________________________

Title:______________________________________

 

Schedule 10-2



--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

 

STATE OF GEORGIA

       )                )         SS:

COUNTY OF GWINNETT

       )        

This instrument was acknowledged before me this _____ day of ___________, 2010,
by __________________________, as ______________ of Wells Development
Corporation.

 

(SEAL)  

__________________________________________

  Notary Public   Commission Number:_________________________   My Commission
Expires:______________________

 

Schedule 10-3



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Tract I:

A tract of land lying in the North Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma,
and being more particularly described as follows: COMMENCING at Southeast Corner
of the Northeast Quarter of said Section 12; Thence South 89°36'10" West along
the South Line of said Northeast Quarter, a distance of 1320.00 feet to the
point of beginning; Thence continuing South 89°36'10" West on said South Line a
distance of 518.88 feet to a point on the Easterly Right-of-Way line for Hertz
Quail Springs Parkway, according to the recorded plat thereof; Thence
Northeasterly along said Right-of-Way on the arc of a curve to the left, said
curve having a radius of 2479.53 feet and an arc length of 506.02 feet (said
curve sub-tended by a Chord bearing North 09°40'55" East and a Chord distance of
505.14 feet); Thence on a line not tangent to the last described course, North
89°46'54" East a distance of 432.03 feet; Thence South 00°13'06" East a distance
of 496.00 feet to the point of beginning, and

TOGETHER WITH A SANITARY SEWER EASEMENT CREATED IN WARRANTY DEED RECORDED IN
BOOK 7091, PAGE 1390, being more particularly described as follows:

A tract of land lying in the North Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma,
and being more particularly described as follows: COMMENCING at the Southeast
Corner of the Northeast Quarter of said Section 12; Thence South 89°36'10" West,
along the South Line of said Northeast Quarter a distance of 1320.00 feet;
Thence North 00°13'06" West a distance of 496.00 feet to the point of beginning;
Thence South 89°46'54" West a distance of 20.00 feet; Thence North 00°13'06"
West a distance of 673.94 feet; Thence North 89°36'08" East a distance of 279.43
feet; Thence North 19°29'19" East a distance of 278.39 feet to a point on the
Southerly limits of a 20 foot sanitary sewer easement in favor of the City of
Oklahoma City recorded in Book 3929 at Page 122; Thence South 70°30'41" East a
distance of 15.00 feet; Thence South 19°29'19" West a distance of 288.91 feet;
Thence South 89°36'08" West a distance of 270.00 feet; Thence south 00°13'06"
East a distance of 659.00 feet to the point of beginning.

AND

TOGETHER WITH A STORM SEWER EASEMENT CREATED IN WARRANTY DEED RECORDED IN BOOK
7091, PAGE 1390, being more particularly described as follows:

A tract of land lying in the North Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma,
and being more particularly described as follows: COMMENCING at Southeast Corner
of the Northeast Quarter of said Section 12; Thence South 89°36'10" West, along
the South Line of said Northeast Quarter, a distance of 1320 feet; Thence North
00°13'06" West a distance of 496.00 feet; Thence South 89°46'54" West a distance
of 20.00 feet to the point of beginning; Thence continuing South 89°46'54" West
a distance of 20.00 feet; Thence North 00°13'06" West a distance of 20.00 feet;
Thence North 89°46'54" East a distance of 20.00 feet; Thence South 00°13'06"
East a distance of 20.00 feet to the point of beginning.

AND

TOGETHER WITH AN EASEMENT RECORDED IN BOOK 7091, PAGE 1381, being more
particularly described as follows:

A tract of land lying in the South Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma,
and being more particularly described as follows: COMMENCING at the Southeast
Corner of the Northeast Quarter of said Section 12; Thence South 89°36'10" West,
along the South Line of said Northeast Quarter, a distance of 1453.33 feet to
the point of beginning; Thence South 00°23'50" East a distance of 20.00 feet;
Thence South 89°36'10" West a distance of 20.00 feet; Thence North 00°23'50"
East a distance of 20.00 feet to a point on the aforementioned South Line of
said Northeast Quarter; Thence North 89°36'10" East along said Line a distance
of 20.00 feet of the point of beginning.

 

Schedule 10-4



--------------------------------------------------------------------------------

Tract II:

A tract of land lying in the Northeast Quarter of Section 12, Township 13 North,
Range 4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County,
Oklahoma, being described as follows: COMMENCING at the Southeast Corner of the
Northeast Quarter of said Section 12; Thence South 89°36'10" West, along the
South Line of said Northeast Quarter, a distance of 1320.00 feet; Thence North
00°13'06" West a distance of 496.00 feet to the point of beginning; Thence South
89°46'54" West a distance of 432.03 feet to a point on the Easterly Right-of-Way
Line for Hertz Quail Springs Parkway, according to the recorded plat thereof;
Thence Northeasterly along said Right-of-Way on the arc of a curve to the left,
said curve having a radius of 2479.53 feet and an arc length of 60.10 feet (said
curve sub-tended by a chord bearing North 03°08'27" East and a chord distance of
60.10 feet); Thence on a line not tangent to the last described course, North
89°46'54" East a distance of 428.51 feet; Thence South 00°13'06" East a distance
of 60.00 feet to the Point of Beginning.

OFF SITE SANITARY SEWER EASEMENT QUAIL SPRINGS OFFICE PARK NORTH, granted in
Warranty Deed recorded in book 7299, page 1219, and being more particularly
described as follows:

A tract of land lying in the North Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma,
and being most particularly described as follows: COMMENCING at Southeast Corner
of the Northeast Quarter of said Section 12; Thence South 89°36'10" West, along
the South Line of said Northeast Quarter, a distance of 1320.00 feet; Thence
North 00°13'06" West a distance of 496.00 feet to the Point of Beginning; Thence
South 89°46'54" West a distance of 20.00 feet; thence North 00°13'06" West a
distance of 673.94 feet; Thence North 89°36'08" East a distance of 279.43 feet;
Thence North 19°29'19" East a distance of 278.39 feet to a point on the
Southerly limits of a 20 foot Sanitary Sewer Easement in favor of the City of
Oklahoma City recorded in Book 3929 at Page 122; Thence South 70°30'41" East a
distance of 15.00 feet; Thence South 19°29'19" West a distance of 288.91 feet;
Thence South 89°36'08" West a distance of 270.00 feet; Thence South 00°13'06"
East a distance of 659.00 feet to the Point of Beginning.

AND

ON SITE SEWER EASEMENT LUCENT TECHNOLOGIES, ADDITIONAL PARKING QUAIL SPRINGS
OFFICE PARK NORTH, granted in Warranty Deed recorded in Book 7299, page 1219,
and being more particularly described as follows:

A tract of land lying in the North Half of Section 12, Township 13 North, Range
4 West of the Indian Meridian, City of Oklahoma City, Oklahoma County, Oklahoma,
and being more particularly described as follows: COMMENCING at Southeast Corner
of the Northeast Quarter of said Section 12; Thence South 89°36'10" West, along
the South Line of said Northeast Quarter, a distance of 1320.00 feet; Thence
North 00°13'06" West a distance of 556.00 feet; Thence South 89°46'54" West a
distance of 20.00 feet to the Point of Beginning; Thence continuing South
89°46'54" West a distance of 20.00 feet; Thence North 00°13'06" West a distance
of 20.00 feet; Thence North 89°46'54" East a distance of 20.00 feet; Thence
South 00°13'06" East a distance of 20.00 feet to the Point of Beginning.

 

Schedule 10-5



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE 1.     

DEFINITIONS

     1    ARTICLE 2.     

PURCHASE AND SALE

     6   

2.1.

    

Agreement to Sell and Purchase

     6   

2.2.

    

Permitted Exceptions

     6   

2.3.

    

Earnest Money.

     6   

2.4.

    

Purchase Price

     7   

2.5.

    

Independent Contract Consideration

     7   

2.6.

    

Closing

     8    ARTICLE 3.     

PURCHASER’S INSPECTION AND REVIEW RIGHTS

     8   

3.1.

    

Due Diligence Inspections.

     8   

3.2.

    

Seller’s Deliveries to Purchaser; Purchaser’s Access to Seller’s Property
Records.

     9   

3.3.

    

Condition of the Property.

     11   

3.4.

    

Title and Survey

     12   

3.5.

    

Intentionally deleted.

     12   

3.6.

    

Termination of Agreement

     13   

3.7.

    

Confidentiality

     13    ARTICLE 4.     

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

     14   

4.1.

    

Representations and Warranties of Seller

     14   

4.2.

    

Knowledge Defined

     17   

4.3.

    

Covenants and Agreements of Seller.

     17   

4.4.

    

Representations and Warranties of Purchaser.

     18    ARTICLE 5.     

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

     19   

5.1.

    

Seller’s Closing Deliveries

     19   

5.2.

    

Purchaser’s Closing Deliveries

     21   

5.3.

    

Closing Costs

     22   

5.4.

    

Prorations and Credits

     23    ARTICLE 6.     

CONDITIONS TO CLOSING

     24   

6.1.

    

Conditions Precedent to Purchaser’s Obligations

     24   

6.2.

    

Conditions Precedent to Seller’s Obligations

     25    ARTICLE 7.     

CASUALTY AND CONDEMNATION

     26   

7.1.

    

Casualty

     26   

7.2.

    

Condemnation

     26    ARTICLE 8.     

DEFAULT AND REMEDIES

     27   

8.1.

    

Purchaser’s Default

     27   

8.2.

    

Seller’s Default

     28    ARTICLE 9.     

ASSIGNMENT

     28   

 

i



--------------------------------------------------------------------------------

9.1.

    

Assignment

     28    ARTICLE 10.     

BROKERAGE COMMISSIONS

     29   

10.1.

    

Broker

     29    ARTICLE 11.     

MISCELLANEOUS

     29   

11.1.

    

Notices

     29   

11.2.

    

Possession

     31   

11.3.

    

Time Periods

     31   

11.4.

    

Publicity

     31   

11.5.

    

Discharge of Obligations

     31   

11.6.

    

Severability

     31   

11.7.

    

Construction

     31   

11.8.

    

Sale Notification Letters

     31   

11.9.

    

Intentionally deleted.

     32   

11.10.

    

1031 Exchange

     32   

11.11.

    

General Provisions

     32   

11.12.

    

Attorney’s Fees

     32   

11.13.

    

Counterparts

     33    ARTICLE 12.     

INDEMNIFICATION

     33   

12.1.

    

Indemnification by Seller

     33   

12.2.

    

Indemnification by Purchaser

     33   

12.3.

    

Limitations on Seller Indemnification

     33   

12.4.

    

Limitations on Purchaser Indemnification

     34   

12.5.

    

Survival

     34   

12.6.

    

Indemnification as Sole Remedy

     35    EXHIBITS AND SCHEDULES    EXHIBIT “A”      DESCRIPTION OF LAND   
EXHIBIT “B”      LIST OF PERSONAL PROPERTY    EXHIBIT “C”      LIST OF
COMMISSION AGREEMENTS AND EXISTING MANAGEMENT AGREEMENT    EXHIBIT “D”      FORM
OF ESCROW AGREEMENT    EXHIBIT “E”      LIST OF LEASES    EXHIBIT “F”     
EXCEPTION SCHEDULE    EXHIBIT “G”      LIST OF OPERATING AGREEMENTS    EXHIBIT
“H”      FORM OF TENANT ESTOPPEL CERTIFICATE    EXHIBIT “I”      PROPERTY TAX
APPEALS    EXHIBIT “J”      TENANT INDUCEMENT COSTS AND LEASING COMMISSIONS RE
CURRENT TENANTS FOR WHICH SELLER IS RESPONSIBLE    SCHEDULE 1      FORM OF
SPECIAL WARRANTY DEED    SCHEDULE 2      FORM OF ASSIGNMENT AND ASSUMPTION OF
LEASES AND SECURITY DEPOSITS   

 

ii



--------------------------------------------------------------------------------

SCHEDULE 3    FORM OF BILL OF SALE TO PERSONAL PROPERTY    SCHEDULE 4    FORM OF
ASSIGNMENT AND ASSUMPTION OF OPERATING AGREEMENTS    SCHEDULE 5    FORM OF
GENERAL ASSIGNMENT OF SELLER’S INTEREST IN INTANGIBLE PROPERTY    SCHEDULE 6   
FORM OF SELLER’S AFFIDAVIT (FOR PURCHASER’S TITLE INSURANCE PURPOSES)   
SCHEDULE 7    FORM OF SELLER’S CERTIFICATE (AS TO SELLER’S REPRESENTATIONS AND
WARRANTIES)    SCHEDULE 8    FORM OF SELLER’S FIRPTA AFFIDAVIT    SCHEDULE 9   
FORM OF PURCHASER’S CERTIFICATE (AS TO PURCHASER’S REPRESENTATIONS AND
WARRANTIES)    SCHEDULE 10    WDC DEED   

 

iii